EXHIBIT 10.2

 

* * * * * * * * * * * * * * * * * * * *

 

LEASE

 

RIO ROBLES TECHNOLOGY CENTRE

 

* * * * * * * * * * * * * * * * * * * *

 

Between

 

PERICOM SEMICONDUCTOR CORPORATION

(Tenant)

 

and

 

CARRAMERICA REALTY CORPORATION

(Landlord)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

[Table of Contents appears at the end of the Lease]     

 

i



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE (the “Lease”) is dated as of October 27, 2003 (for reference purposes
only) between CarrAmerica Realty Corporation, a Maryland corporation
(“Landlord”) and the Tenant as named in the schedule below (the “Schedule”). The
term “Project” means the seven (7) buildings, the land appurtenant thereto
(“Land”), and other improvements located thereon commonly known as “Rio Robles
Technology Centre”, located in San Jose, California. The “Premises” means that
portion of the Project leased to Tenant and described in the Schedule and
outlined on Exhibit A. The building in which the Premises are located shall be
referred to herein as the “Building”. The Schedule is an integral part of this
Lease. Terms defined in this Schedule shall have the same meaning throughout the
Lease.

 

SCHEDULE

 

  1.   Tenant: Pericom Semiconductor Corporation, a California corporation

 

  2.   Premises: The entirety of “Building G”, commonly known as 3545 North
First Street, San Jose, California

 

  3.   Intentionally omitted

 

  4.   Rentable Square Footage of the Premises: Approximately 76,145 rentable
square feet

 

  5.   Tenant’s Proportionate Share: 100%

 

  6.   Lease Deposit: Security Deposit equal to One Hundred Nineteen Thousand
Nine Hundred Sixty-Nine and 08/100 Dollars ($119,969.08).

 

  7.   Permitted Use: General office and research and development and
engineering of semiconductor-related products

 

  8.   Tenant’s Real Estate Broker for this Lease: Colliers International– Jim
Abarta, Phil Arnautou

 

  9.   Landlord’s Real Estate Broker for this Lease: None

 

  10.   Tenant Improvements, if any: See Section 3.A and the Tenant Improvement
Agreement attached hereto as Exhibit C

 

  11.   Commencement Date: December 29, 2003 (but see Section 1.A(1))

 

         Rent Commencement Date: The date that is five (5) months following the
Commencement Date

 

  12.   Term/Termination Date: The Term of this Lease shall be for ten (10)
years commencing on the Commencement Date and expiring on the calendar day
preceding the tenth (10th) anniversary of the Commencement Date; provided,

 

 

ii



--------------------------------------------------------------------------------

 

however, that if the Commencement Date shall occur on a date other than the
first day of a calendar month, the Termination Date shall be the last day of the
calendar month in which the tenth (10th) anniversary of the Commencement Date
occurs.

 

  13.   Parking Stalls: 289 unassigned stalls

 

  14.   Base Rent:

 

Period

--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

     Annualized
Base Rent


--------------------------------------------------------------------------------

Commencement Date to the Rent Commencement Date

   $ 0.00      $ 0.00

Rent Commencement Date through the 12th full calendar month of the Term

   $ 72,337.75      $ 868,053.00

13th through 24th full calendar months of the Term

   $ 74,507.88      $ 894,094.56

25th through 36th full calendar months of the Term

   $ 76,743.12      $ 920,917.44

37th through 48th full calendar months of the Term

   $ 79,045.41      $ 948,544.92

49th through 60th full calendar months of the Term

   $ 81,416.77      $ 977,001.24

61st through 72nd full calendar months of the Term

   $ 83,859.28      $ 1,006,311.36

73rd through 84th full calendar months of the Term

   $ 86,375.06      $ 1,036,500.72

85th through 96th full calendar months of the Term

   $ 88,966.31      $ 1,067,595.72

97th through 108th full calendar months of the Term

   $ 91,635.30      $ 1,099,623.60

109th full calendar month of the Term through the Termination Date

   $ 94,384.36      $ 1,132,612.28

 

  15.   Renewal Option: Two (2) options to extend for a period of five (5) years
each

 

  16.   Right of First Offer: To lease the buildings commonly known as 30 Rio
Robles Drive (Building F) and 50 Rio Robles Drive (Building E), San Jose,
California

 

Exhibit A - PLAN OF THE PREMISES

Exhibit A-1 - PLAN OF FIRST OFFER SPACE

 

iii



--------------------------------------------------------------------------------

Exhibit B - RULES AND REGULATIONS

Exhibit C - TENANT IMPROVEMENT AGREEMENT

Exhibit C-1 - APPROVED SPACE PLAN

Exhibit D - COMMENCEMENT DATE CONFIRMATION

Exhibit E - ENVIRONMENTAL QUESTIONNAIRE

 

 

iv



--------------------------------------------------------------------------------

1. LEASE AGREEMENT. On the terms stated in this Lease, Landlord leases the
Premises to Tenant, and Tenant leases the Premises from Landlord, for the Term
beginning on the Commencement Date and ending on the Termination Date, unless
extended or sooner terminated pursuant to this Lease.

 

A. Commencement Date.

 

1. The commencement date (“Commencement Date”) for this Lease is the date set
forth in the Schedule; provided, however, that (a) if the Substantial Completion
Date fails to occur on or before December 29, 2003 for any reason, (i) this
Lease shall not be void or voidable by either party, (ii) Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, and (iii) the
Commencement Date shall be revised to mean the Substantial Completion Date; and
(b) if Tenant commences business operations in any portion of the Premises prior
to the Commencement Date, the Commencement Date shall be deemed to have occurred
on the date Tenant commences business operations in the Premises.
Notwithstanding the foregoing, if Landlord is delayed in completing Landlord’s
Work (as defined in the Tenant Improvement Agreement attached hereto as Exhibit
C) or in delivering possession of the Premises to Tenant as a result of any
Tenant Delay (as defined in Section 4 of Exhibit C), the Substantial Completion
Date shall be deemed to have occurred on the date the Substantial Completion
Date would have occurred in the absence of such Tenant Delay, as reasonably
determined by Landlord or Landlord’s architect. Tenant shall be responsible for
and shall pay any additional costs and expenses incurred by Landlord in
connection with the completion of Landlord’s Work as a result of any Tenant
Delay. Notwithstanding the foregoing, if the Substantial Completion Date does
not occur on or before May 31, 2004, Tenant shall have the right to terminate
this Lease by delivery of written notice to Landlord no later than June 15,
2004.

 

2. If the Commencement Date is other than December 29, 2003, then Landlord shall
prepare and deliver to Tenant a Commencement Date Confirmation substantially in
the form attached hereto as Exhibit D that sets forth both the Commencement Date
and Termination Date for this Lease. Tenant shall execute the Commencement Date
Confirmation and deliver the executed original of the same to Landlord within
three (3) business days after Tenant’s receipt thereof. Provided that Tenant has
not objected in writing within such three (3) business day period to the
Commencement Date or Termination Date set forth in the Commencement Date
Confirmation, Tenant’s failure to timely execute and return the Commencement
Date Confirmation document to Landlord shall be conclusive evidence of Tenant’s
agreement with the information as set forth therein.

 

3. This Lease shall be a binding contractual obligation effective upon execution
and delivery hereof by Landlord and Tenant, notwithstanding the later
commencement of the Lease Term.

 

B. Termination Date. The termination date (“Termination Date”) of this Lease is
the date set forth in the Schedule, unless the Term is extended pursuant to
Section 31 below.

 

1



--------------------------------------------------------------------------------

C. Early Occupancy. During the period commencing approximately thirty (30) days
prior to the scheduled Commencement Date (or any other date agreed to by
Landlord and Tenant in writing) and ending on the Commencement Date (the “Early
Occupancy Period”), Tenant shall be permitted to enter the Premises for the
purpose of installing certain trade fixtures, cabling, furniture and other
personal property therein, provided that (1) Tenant’s early entry does not
interfere with Landlord’s Work, (2) prior to Tenant’s entry in the Premises,
Tenant shall furnish to Landlord certificates of insurance satisfactory to
Landlord evidencing Tenant’s compliance with the requirements of Section 8.C
below, and (3) Tenant shall comply with the requirements of Section 5 below.
Tenant’s occupancy of the Premises during the Early Occupancy Period shall be
subject to all of the terms, covenants and conditions of this Lease, except that
Landlord agrees that Tenant’s obligation to pay Base Rent, Operating Cost Share
Rent and Tax Share Rent (as such terms are defined in Sections 2.A(1) through
2.A(3) below) during the Early Occupancy Period shall be waived. To the extent
caused by Tenant’s early entry, any delay in Landlord’s Work shall constitute a
Tenant Delay hereunder.

 

2. RENT.

 

A. Types of Rent. Tenant shall pay the following Rent in the form of a check to
Landlord at the following address:

 

CarrAmerica Realty Corporation

t/a Rio Robles Technology Centre

P.O. Box 642922

Pittsburgh, PA 15264-2922

 

or by wire transfer as follows:

 

Account Name:

  

CarrAmerica Realty Corporation

    

t/a Rio Robles Technology Centre

Bank Name:

  

PNC Bank

Transit Number:

  

043-000-096

Account Number:

  

1004339188

Notification:

  

Lease Administration (CarrAmerica Realty

Corporation re Pericom Semiconductor

Corporation)

Telephone:

   (202) 729-3852

 

or in such other manner as Landlord may notify Tenant.

 

1. Base Rent in monthly installments in advance in the amounts set forth in the
Schedule, commencing on the Rent Commencement Date and continuing on the first
day of each calendar month thereafter; provided, however, that if the Rent
Commencement Date is a day other than the first day of a calendar month, then
the Partial Lease Month Rent (as defined below) shall be payable by Tenant on
the first day of the calendar month immediately following the Rent Commencement
Date. The “Partial Lease Month Rent” means the Base Rent for the partial month
in which the Rent Commencement Date occurs, which shall be calculated on a per
diem basis at the rate of Two Thousand Four Hundred Eleven and 26/100 Dollars
($2,411.26) per day for the number of days of such month from and including the
Rent Commencement Date.

 

2



--------------------------------------------------------------------------------

2. Operating Cost Share Rent equal to the following, to be paid by Tenant
monthly on or before the first day of each month in advance in an estimated
amount: (a) Tenant’s Proportionate Share (as set forth in the Schedule) of
Operating Costs for the applicable Fiscal Year (as defined in Section 2.C(5)
below), plus (b) a monthly management fee equal to two and one-half percent
(2.5%) of (i) the Base Rent payable for such month, plus (ii) the amounts
payable by Tenant pursuant to clause (a) of this Subsection and pursuant to
Section 2.A(3) below. The definition of Operating Costs and the method for
billing and payment of Operating Cost Share Rent are set forth in Sections 2.B,
2.C and 2.D.

 

3. Tax Share Rent equal to Tenant’s Proportionate Share of Taxes for the
applicable Fiscal Year, paid monthly in advance in an estimated amount. A
definition of Taxes and the method for billing and payment of Tax Share Rent are
set forth in Sections 2.B, 2.C and 2.D.

 

As used in this Lease, the term “Rent” means Base Rent, Operating Cost Share
Rent, Tax Share Rent and all other costs, expenses, liabilities, and amounts
which Tenant is required to pay under this Lease (“Additional Rent”), including
any interest for late payment. Tenant’s agreement to pay Rent is an independent
covenant, with no right of setoff, deduction or counterclaim of any kind.

 

B. Payment of Operating Cost Share Rent and Tax Share Rent.

 

  1.   Payment of Estimated Operating Cost Share Rent and Tax Share Rent.

 

(a) Before the Commencement Date and on or before April 1 of each succeeding
Fiscal Year, or as soon as reasonably possible thereafter, Landlord shall give
Tenant notice of its estimate of the payments to be made pursuant to Sections
2.A(2) and 2.A(3) above for such Fiscal Year. Landlord may revise these
estimates by written notice to Tenant whenever it obtains more accurate
information, such as the final real estate tax assessment or tax rate for the
Project, in which event subsequent monthly payments by Tenant for such Fiscal
Year shall be based upon such revised estimate.

 

(b) Within twenty (20) days after receiving Landlord’s notice regarding the
original or revised estimate of the monthly payments to be made pursuant to
Sections 2.A(2) and 2.A(3) above for a particular Fiscal Year, Tenant shall pay
Landlord an amount equal to the product of such estimated monthly payments (as
set forth in Landlord’s notice), multiplied by the number of months that have
elapsed in the applicable Fiscal Year to the date of such payment including the
current month, minus any payments on account thereof previously made by Tenant
for the months elapsed. On the first day of each month thereafter, Tenant shall
pay Landlord the estimated monthly payments as set forth in Landlord’s most
recent notice, until a new estimate becomes applicable.

 

2. Correction of Operating Cost Share Rent and Tax Share Rent. Within one
hundred fifty (150) days after the close of each Fiscal Year or as soon as
reasonably

 

3



--------------------------------------------------------------------------------

practicable thereafter, Landlord shall deliver to Tenant a statement of (a)
Operating Costs and Taxes for such Fiscal Year, and (b) the payments made by
Tenant under Section 2.B(1) above for such Fiscal Year (the “Annual Expense
Statement”). If, on the basis of any Annual Expense Statement, Tenant owes an
amount that is less than the estimated payments previously made by Tenant for
the applicable Fiscal Year, Landlord shall either promptly refund the amount of
the overpayment to Tenant or, if this Lease is still in effect, credit such
excess against Tenant’s subsequent obligations to pay Operating Costs and Taxes.
If, on the basis of any Annual Expense Statement, Tenant owes an amount that is
more than the estimated payments previously made by Tenant for the applicable
Fiscal Year, Tenant shall pay the deficiency to Landlord within thirty (30) days
after Landlord’s delivery of such Annual Expense Statement to Tenant.

 

C. Definitions.

 

1. Included Operating Costs.

 

(a) “Operating Costs” means any expenses, costs and disbursements of any kind
other than Taxes, paid or incurred by Landlord in connection with the
management, maintenance, operation, insurance (including the related
deductibles), repair, ownership and replacement of the Project and of the
personal property, fixtures, machinery, equipment, systems and apparatus used in
connection therewith, including, without limitation, (i) the cost of providing
those services required to be furnished by Landlord under this Lease, and (ii)
the cost of all electricity, water, gas, sewers, oil and other utilities
(collectively, “Utilities”), including any surcharges imposed, serving the
Project or any part thereof (but excluding the cost of Utilities directly billed
to Tenant or other tenants in the Project), and any amounts, taxes, charges,
surcharges, assessments or impositions levied, assessed or imposed upon the
Project or any part thereof, or upon Tenant’s use and occupancy thereof, as a
result of any rationing of Utilities services or restriction on the use of
Utilities affecting the Project or any part thereof. Operating Costs shall also
include the costs of any capital improvements made which are intended to reduce
Operating Costs or improve safety, and those made to keep the Project in
compliance with Governmental Requirements (as defined in Section 5.A(3)(c)
below) applicable from time to time or to repair or replace existing capital
improvements, facilities and equipment within the Project, such as the roof
membrane and resurfacing of the parking areas (collectively, “Included Capital
Items”); provided, that the costs of any Included Capital Item shall be
amortized by Landlord, together with an amount equal to interest at ten percent
(10%) per annum, over the estimated useful life of such item, which shall be
estimated in Landlord’s reasonable determination, and such amortized costs are
only included in Operating Costs for that portion of the useful life of the
Included Capital Item which falls within the Term, unless the cost of the
Included Capital Item is less than Ten Thousand Dollars ($10,000) in which case
it shall be expensed in the year in which it was incurred.

 

(b) Operating Costs shall include (i) all Operating Costs fairly allocable to
the Building, and (ii) a proportionate share (based on the gross rentable area
of the Building, i.e., 76,145 rentable square feet, as a percentage of the gross
rentable area of all of the buildings in the Project, i.e., 368,178 rentable
square feet) of all Operating Costs which relate to the Project in general and
are not fairly allocable to any one building in the Project.

 

4



--------------------------------------------------------------------------------

(c) If the Project is not fully occupied during any portion of any Fiscal Year,
Landlord may adjust (an “Equitable Adjustment”) Operating Costs to equal what
would have been incurred by Landlord had the Project been fully occupied. The
Equitable Adjustment shall apply only to Operating Costs which are variable and
therefore increase as occupancy of the Project increases. Landlord may
incorporate the Equitable Adjustment in its estimates of Operating Costs.

 

(d) If any tenant of the Project contracts directly with Landlord or a third
party for any Utilities or services for which Tenant pays Landlord pursuant to
Section 2.A(2) above, the total costs of such Utilities or services for the
Project shall be “grossed up” to reflect what those costs would have been had
such tenant(s) not directly contracted for such Utilities or services.

 

2. Excluded Operating Costs. Operating Costs shall not include:

 

  (a)   costs of installing leasehold improvements for tenants or occupants or
prospective tenants or occupants of the Project;

 

  (b)   costs of capital improvements other than Included Capital Items;

 

  (c)   interest and principal payments on mortgages or any other debt costs
(except as provided in Section 2.C(1) above with regard to Included Capital
Items), or rental payments on any ground lease of the Project;

 

  (d)   real estate brokers’ leasing commissions;

 

  (e)   legal fees, space planner fees and advertising expenses incurred with
regard to leasing the Project or portions thereof;

 

  (f)   any cost or expenditure for which Landlord is reimbursed, by insurance
proceeds or otherwise, except by Operating Cost Share Rent;

 

  (g)   the cost of any service furnished to any office tenant of the Project
which Landlord does not make available to Tenant;

 

  (h)   depreciation (except on any Included Capital Items);

 

  (i)   net income (except Rent Tax), capital, stock, succession, transfer,
franchise, gift, estate or inheritance tax imposed upon Landlord, except to the
extent imposed in lieu of all or any part of Taxes;

 

5



--------------------------------------------------------------------------------

  (j)   legal and auditing fees incurred for the benefit of Landlord such as,
but not limited to, collecting delinquent rents, preparing tax returns and other
financial statements, and audits other than those incurred in connection with
the preparation of reports required pursuant to Section 2.B above;

 

  (k)   the wages of any employee for services not related directly to the
management, maintenance, operation and repair of the Project including executive
salaries or salaries of service personnel to the extent that such executives or
service personnel perform services other than in connection with the management,
operation, repair or maintenance of the Project;

 

  (l)   fines, penalties and interest incurred by Landlord for late payment by
Landlord or violations of law;

 

  (m)   the cost of capital expenditures to correct violations of the
Governmental Requirements (including the ADA) existing in the common areas of
the Project as of the Commencement Date based on the current interpretation of
such Governmental Requirements (including the ADA) by applicable governmental
authority(ies) as of the Commencement Date (it being understood that all other
costs to bring the Project into compliance with Governmental Requirements
[including the ADA] shall be Operating Costs, except for compliance costs that
are the responsibility of Tenant pursuant to Sections 7.A and 7.B below) or
Landlord pursuant to Section 7.A;

 

  (n)   the cost of abatement or removal of Hazardous Substances in, on, or
about the Project; provided, however, that the costs of routine monitoring of
and testing for Hazardous Substances in, on, or about the Project shall be an
Operating Cost; and

 

  (o)   Reserves for bad debts or for future improvements, repairs, additions,
etc.

 

3. Taxes.

 

(a) “Taxes” means any and all taxes, assessments and charges of any kind,
general or special, ordinary or extraordinary, levied against the Project, which
Landlord shall pay or become obligated to pay in connection with the ownership,
leasing, renting, management, use, occupancy, control or operation of the
Project or of the personal property, fixtures, machinery, equipment, systems and
apparatus used in connection therewith.

 

6



--------------------------------------------------------------------------------

Taxes shall include real estate taxes, personal property taxes, sewer rents,
water rents, special or general assessments, transit taxes, ad valorem taxes,
and any tax levied on the rents hereunder or the interest of Landlord under this
Lease (the “Rent Tax”). Taxes shall also include all fees and other costs and
expenses paid by Landlord in reviewing any Taxes and in seeking a refund or
reduction of any Taxes, whether or not the Landlord is ultimately successful.
Taxes shall also include any assessments or fees paid to any business park
owners association, or similar entity, which are imposed against the Project
pursuant to any Covenants, Conditions and Restrictions (“CC&R’s”) recorded
against the Project and any installments of principal and interest required to
pay any existing or future general or special assessments for public
improvements, services or benefits, and any increases resulting from
reassessments imposed in connection with any change in ownership or new
construction.

 

(b) Taxes shall include (i) all Taxes fairly allocable to the Building, and (ii)
a proportionate share (based on the gross rentable area of the Building, i.e.,
76,145 rentable square feet, as a percentage of the gross rentable area of all
of the buildings in the Project, i.e., 368,178 rentable square feet) of all
Taxes which relate to the Project in general and are not fairly allocable to any
one building in the Project.

 

(c) For any year, the amount to be included in Taxes (i) from taxes or
assessments payable in installments, shall be the amount of the installments
(with any interest, if any) due and payable during such year, and (ii) from all
other Taxes, shall at Landlord’s election be the amount accrued, assessed, or
otherwise imposed for such year or the amount due and payable in such year. Any
refund or other adjustment to any Taxes by the taxing authority, shall apply
during the year in which the adjustment is made. Taxes shall not include any (i)
net income (except Rent Tax), capital, stock, succession, transfer, franchise,
gift, estate or inheritance tax, except to the extent that such tax shall be
imposed in lieu of any portion of Taxes, or (ii) any tax, levy, assessment,
charge or surcharge imposed as a direct result of contamination of the Project
by any Hazardous Substances prior to the Commencement Date, as opposed to the
imposition of such a charge on a more general basis.

 

4. Intentionally omitted.

 

5. Fiscal Year. “Fiscal Year” means each calendar year during which any portion
of the Term occurs (e.g., the first Fiscal Year shall be the calendar year
during which the Commencement Date occurs).

 

D. Computation of Base Rent and Rent Adjustments.

 

1. Prorations. If the size of the Premises increases or decreases, then in each
such event, the Base Rent, Operating Cost Share Rent and Tax Share Rent shall be
equitably adjusted to reflect such event on a basis determined by Landlord to be
consistent with the principles underlying the provisions of this Section 2. If
the Term commences on a date other than the first day of a calendar month or
terminates on a date other than the last day of a calendar month, the Rent for
such partial months shall be prorated to the actual number of days the Lease is
in effect for said partial months.

 

7



--------------------------------------------------------------------------------

2. Interest Rate. Any sum due from Tenant to Landlord not paid when due shall
bear interest from the date due until paid at the lesser of ten percent (10%)
per annum or the maximum rate permitted by law (the “Interest Rate”).

 

3. Rent Adjustments. The square footage of the Premises, the Building and all of
the buildings in the Project as set forth in the Schedule and in Section 3.C(1)
are conclusively deemed to be the actual square footage thereof, without regard
to any subsequent remeasurement thereof. If any Operating Cost paid in one
Fiscal Year relates to more than one Fiscal Year, Landlord may proportionately
allocate such Operating Cost among the related Fiscal Years.

 

4. Books and Records. Landlord shall maintain books and records reflecting the
Operating Costs and Taxes in accordance with sound accounting and management
practices. Tenant and a certified public accountant working on a non-contingency
fee basis shall have the right to inspect Landlord’s records at Landlord’s
applicable local office or other location designated by Landlord upon at least
seventy-two (72) hours’ prior notice during normal business hours during the
twelve (12) months following Landlord’s delivery of the Annual Expense Statement
to Tenant. The results of any such inspection shall be kept strictly
confidential by Tenant and its agents, and Tenant and its certified public
accountant must agree, in their contract for such services, to such
confidentiality restrictions and shall specifically agree that the results shall
not be made available to any other tenant of the Project (and in connection with
the foregoing, prior to exercising its rights hereunder, Tenant and its agents
shall sign a confidentiality agreement acceptable to Landlord). Unless Tenant
sends to Landlord any written exception to an Annual Expense Statement within
said twelve (12) month period, such Annual Expense Statement shall be deemed
final and accepted by Tenant and Tenant waives any other rights pursuant to
applicable law to inspect Landlord’s books and records and/or to contest the
amount Operating Costs and/or Taxes due hereunder. Tenant shall pay the amount
shown on any Annual Expense Statement in the manner prescribed in this Lease,
whether or not Tenant takes any such written exception, without any prejudice to
such exception. If Tenant makes a timely exception, Landlord shall cause an
independent certified public accountant to issue a final and conclusive
resolution of Tenant’s exception. If, according to such accountant, Landlord’s
original determination of annual Operating Costs and Taxes overstated the
amounts thereof, in the aggregate, by five percent (5%) or less, then Tenant
shall pay the cost of the certification, and if, according to such
certification, Landlord’s original determination of annual Operating Costs and
Taxes overstated the amounts thereof, in the aggregate, by more than five
percent (5%), then Landlord shall pay the cost of the certification. Further, in
the case of an understatement, Tenant shall pay to Landlord the deficiency in
Tenant’s payment of Operating Costs and Taxes within twenty (20) days following
Tenant’s receipt of such certification. In the case of an overstatement,
Landlord shall either promptly refund the amount of Tenant’s overpayment of
Operating Costs and Taxes or, if this Lease is still in effect, credit such
overpayment against Tenant’s subsequent obligations to pay Operating Costs and
Taxes.

 

5. Miscellaneous. So long as Tenant is in monetary default of any obligation
under this Lease, Landlord shall not be obligated to refund any amount to
Tenant. If this Lease is terminated for any reason prior to the annual
determination of Operating Cost Share Rent or Tax Share Rent, either party shall
pay the full amount due to the other within fifteen (15) days after Landlord’s
notice to Tenant of the amount when it is determined. Landlord may commingle any
payments made with respect to Operating Cost Share Rent and Tax Share Rent,
without payment of interest.

 

8



--------------------------------------------------------------------------------

E. Intentionally omitted.

 

3. PREPARATION AND CONDITION OF PREMISES; TENANT’S POSSESSION; REPAIRS AND
MAINTENANCE.

 

A. Condition of Premises. Except for Landlord’s Work, Landlord is leasing the
Premises to Tenant “as is”, without any obligation to alter, remodel, improve,
repair or decorate any part of the Premises and without any express or implied
representations or warranties of any kind., including, without limitation, any
representation or warranty regarding the condition of the Premises, the Building
or the Project or the suitability of any of the foregoing for the conduct of
Tenant’s business; provided, however, that (1) Landlord shall deliver all
Building Systems (as defined in Section 5.B below) in good working condition on
the Commencement Date, (2) Landlord shall repair, at no expense to Tenant, (a)
any defects in the Building Systems (other than the HVAC system) that are noted
by Tenant in writing to Landlord within one hundred twenty (120) days following
the Commencement Date and (b) any defects in the HVAC system that are noted by
Tenant in writing to Landlord within two hundred ten (210) days following the
Commencement Date, and (3) Landlord shall cause Landlord’s Work to be completed
in compliance with all applicable Governmental Requirements.

 

B. Tenant’s Possession. Tenant’s taking possession of any portion of the
Premises for the purpose of conducting business shall be conclusive evidence
that the Premises were in good order, repair and condition, subject, however, to
any punch-list items and/or defects as described in Section 3.A above.

 

C. Repairs and Maintenance.

 

1. Tenant’s Obligations. Except to the extent of Landlord’s obligations under
Section 3.C(2) below or except as provided in Section 9 below, Tenant shall,
throughout the Term at its expense, make all repairs necessary to keep the
Premises, including Building Systems, Tenant’s fixtures and personal property,
in good order, condition and repair and in compliance with all applicable
Governmental Requirements. Tenant’s repair, maintenance and replacement
obligations shall be performed within any reasonable period of time specified by
Landlord under the supervision and subject to the prior approval of Landlord.
Tenant’s repair, maintenance and replacement obligations shall include, without
limitation, all plumbing and sewage facilities within the Premises, fixtures,
interior walls and ceiling, interior floors, windows (including the repairing,
resealing, cleaning and replacing of both interior and exterior windows), doors,
entrances, plate glass, showcases, skylights, all electrical facilities and
equipment, including lighting fixtures, lamps, fans and any exhaust equipment
and systems, electrical motors and all other appliances and equipment of every
kind and nature located in, upon or about the Premises. Tenant shall also be
responsible for all pest control within the Premises, and for all trash removal
and disposal from the Premises. Tenant shall obtain HVAC systems preventive
maintenance contracts with quarterly service in accordance with manufacturer
recommendations, which shall be subject to the reasonable prior written approval
of Landlord and paid for by Tenant, and which shall provide for and include
replacement of filters, oiling and lubricating of

 

9



--------------------------------------------------------------------------------

machinery, parts replacement, adjustment of drive belts, oil changes and other
preventive maintenance, including annual maintenance of duct work, interior unit
drains and caulking of sheet metal, and recaulking of jacks and vents on an
annual basis. Tenant shall have the benefit of all warranties available to
Landlord regarding the Building Systems. Alternatively, upon prior written
notice to Tenant, Landlord may elect to perform all or some of the foregoing
repairs and maintenance itself, at Tenant’s expense, to the Building Systems. If
Tenant fails to perform its obligations under this Section, Landlord, after
notice and expiration of any applicable cure period, may perform such repairs or
maintenance itself at Tenant’s expense; provided, however, that in the event of
an emergency, Landlord may immediately perform such repairs or maintenance
without notice. At the expiration or earlier termination of this Lease, or
Tenant’s right to possession, Tenant shall return the Premises to Landlord in
the condition required under Section 14 below.

 

2. Landlord’s Obligations. Except as otherwise provided in Section 9 below,
Landlord agrees to make all necessary repairs to the following, subject to
inclusion of the costs thereof in Operating Costs: (a) the roof membrane and (b)
the common areas of the Project, and to maintain the same in reasonably good
order and condition; provided, however, that subject to the provisions of
Section 8.F below, any damage arising from the acts of Tenant or any Tenant
Parties (as defined in Section 8.B(1) below) shall be repaired by Landlord at
Tenant’s sole expense, and Tenant shall pay Landlord, on demand, the cost of any
such repair. Landlord may also, but shall not be required to, enter the Premises
at all reasonable times to make such repairs, alterations, improvements or
additions to the Premises or to the Project or to any equipment located in the
Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree. The cost of any repairs made by Landlord on account of Tenant’s default,
or on account of the misuse or neglect by Tenant or any Tenant Parties anywhere
in the Project, shall constitute Additional Rent payable by Tenant on demand. As
a condition precedent to all of Landlord’s repair and maintenance obligations
under this Lease, Tenant must have notified Landlord of the need of such repairs
or maintenance. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code and any similar or successor law, statute or ordinance now or hereafter in
effect regarding Tenant’s right to make repairs and deduct the cost of such
repairs from the Rent due under this Lease. Except as provided in Section 9
below, Landlord agrees to make all necessary repairs to the following, at
Landlord’s sole cost and expense: the structural parts of the Building, which
structural parts include only the foundation and subflooring of the Building and
the structural condition of the roof (excluding the roof membrane) and the
exterior and interior load-bearing walls of the Building (but excluding the
interior surfaces of exterior walls and exterior and interior of all windows,
doors, ceiling and plate glass, which shall be maintained and repaired by
Tenant).

 

4. SERVICES AND UTILITIES. Tenant shall be responsible for procuring all
services and Utilities necessary for the Permitted Use in the Premises, and
shall promptly pay, as the same become due, all charges for all Utilities,
materials and services furnished directly to or used by Tenant on or about the
Premises during the Term, including, without limitation, (i) meter, use and/or
connection fees, hook-up fees, or standby fees, and (ii) penalties for
discontinued interrupted service. If any utility service is not separately
metered to the Premises, then Tenant shall pay its pro rata share of the cost of
such utility service with all others served by

 

10



--------------------------------------------------------------------------------

the service not separately metered. Any interruption or cessation of Utilities
resulting from any causes, including any entry for repairs pursuant to this
Lease, and any renovation, redecoration or rehabilitation of any area of the
Project, shall not render Landlord liable for damages to either person or
property or for interruption or loss to Tenant’s business, nor be construed as
an eviction of Tenant, nor work an abatement of any portion of Rent, nor relieve
Tenant from fulfillment of any covenant or agreement hereof; provided, however,
that if (i) an interruption of the Project services prevents Tenant from
occupying all or a material portion of the Premises for the Permitted Use for a
period of at least seven (7) consecutive days and (ii) such interruption was
caused by the gross negligence or willful misconduct of Landlord, its agents or
employees, then monthly Rent shall thereafter be proportionately abated during
the period of such interruption. Nothing in this Section 4 shall limit the
parties’ rights and obligations under Section 9 hereof, in the event of a
casualty affecting the Building or Premises. Landlord shall make commercially
reasonable efforts to give Tenant at least forty-eight (48) hours prior written
notice of any scheduled interruption in Project services to the Premises.

 

5. ALTERATIONS AND REPAIRS.

 

A. Landlord’s Consent and Conditions.

 

1. Except for Minor Alterations (as defined below), Tenant shall not make any
improvements or alterations to the Premises (the “Work”) without in each
instance submitting plans and specifications for the Work to Landlord and
obtaining Landlord’s prior written consent. Tenant shall pay Landlord’s actual
costs incurred for review of all of the plans and all other items submitted by
Tenant. Landlord will be deemed to be acting reasonably in withholding its
consent for any Work which (a) materially impacts the base structural components
or the Building Systems, (b) impacts any other tenant’s premises, (c) is visible
from outside the Premises, or (d) would utilize building materials or equipment
which are inconsistent with Landlord’s standard building materials and equipment
for the Building.

 

2. Landlord’s approval shall not be required for Work on the interior of the
Premises costing less than Fifty Thousand Dollars ($50,000.00) per project
(“Minor Alterations”), provided that (a) Landlord would not have the right to
reasonably withhold consent to the Work pursuant to clauses (1)(a) through
(1)(d) of Section 5.A(1) above; and (b) Tenant provides Landlord with written
notice of such Minor Alteration, which shall include a copy of any governmental
permits required to complete such Minor Alteration, if any, prior to commencing
construction of such Minor Alteration.

 

3. Tenant shall pay for the cost of all Work, including the cost of any and all
approvals, permits, fees and other charges which may be required as a condition
of performing such Work.

 

4. The following requirements shall apply to all Work:

 

(a) Prior to commencement, Tenant shall furnish to Landlord (i) building
permits, (ii) certificates of insurance satisfactory to Landlord, and (iii) at
Landlord’s request, a payment and performance bond in form reasonably acceptable
to Landlord, in a principal amount not less than the estimated costs of such
Work, to ensure Landlord against any liability for mechanic’s and materialmen’s
liens and to ensure completion of the Work.

 

11



--------------------------------------------------------------------------------

(b) Tenant shall perform all Work so as to maintain peace and harmony among
other contractors serving the Project and shall avoid unreasonable interference
with other work to be performed or services to be rendered in the Project.

 

(c) The Work shall be performed in a good and workmanlike manner, meeting the
standard for construction and quality of materials in the Building, and shall
comply with all insurance requirements and all applicable laws, ordinances,
regulations or requirements of the United States of America, the State of
California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect (collectively, “Governmental Requirements”).

 

(d) Tenant shall perform all Work so as to minimize or prevent unreasonable
disruption to other tenants of the Project, and Tenant shall comply with all
reasonable requests of Landlord in response to complaints from other tenants.

 

(e) Tenant shall perform all Work in compliance with any “Policies, Rules and
Procedures for Construction Projects” which may be in effect at the time the
Work is performed.

 

(f) All Work shall be performed only by contractors or mechanics approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, however, that (i) Landlord may, in its sole discretion,
specify engineers, general contractors, subcontractors, and architects to
perform work affecting the Building Systems; and (ii) if Landlord consents to
any Work that requires work to be performed outside the Premises, Landlord may
elect to perform such work at Tenant’s expense.

 

(g) Tenant shall permit Landlord to supervise all Work, including, without
limitation, the right (but not an obligation) to inspect the construction work
during the progress thereof, and to require corrections of faulty construction
or any material deviation from the plans for such Work as approved by Landlord;
provided, however, that no such inspection shall be deemed to create any
liability on the part of Landlord, or constitute a representation by Landlord or
any person hired to perform such inspection that the work so inspected conforms
with such plans or complies with any Governmental Requirements, and no such
inspection shall give rise to a waiver of, or estoppel with respect to,
Landlord’s continuing right at any time or from time to time to require the
correction of any faulty work or any material deviation from such plans.

 

(h) Landlord may charge a supervisory fee not to exceed five percent (5%) of
labor, material, and all other costs of the Work to compensate Landlord for its
review of plans and its management and supervision of the progress of the work.

 

12



--------------------------------------------------------------------------------

(i) Upon completion, Tenant shall furnish Landlord with contractor’s affidavits
and full and final statutory waivers of liens, as-built plans and
specifications, and receipted bills covering all labor and materials, and all
other close-out documentation related to the Work, including any other
information required under any “Policies, Rules and Procedures for Construction
Projects” which may be in effect at the time.

 

B. Repairs. If any part of the mechanical, electrical or other systems (e.g.,
HVAC, life safety or automatic fire extinguisher/sprinkler system) in the
Premises (collectively, the “Building Systems”) shall be damaged during the
performance of the Work, Tenant shall promptly notify Landlord, and Landlord may
elect to repair such damage at Tenant’s expense. Alternatively, Landlord may
require Tenant to repair such damage at Tenant’s sole expense using contractors
approved by Landlord.

 

C. No Liens. Tenant has no authority to cause or permit any lien or encumbrance
of any kind to affect Landlord’s interest in the Project; any such lien or
encumbrance shall attach to Tenant’s interest only. If any mechanic’s lien shall
be filed or claim of lien made for work or materials furnished to Tenant, then
Tenant shall at its expense within fifteen (15) days after Tenant receives
written notice of any such lien either discharge or contest the lien or claim.
If Tenant contests the lien or claim, then Tenant shall (i) within such fifteen
(15) day period, provide Landlord adequate security for the lien or claim, (ii)
contest the lien or claim in good faith by appropriate proceedings that operate
to stay its enforcement, and (iii) pay promptly any final adverse judgment
entered in any such proceeding. If Tenant does not comply with these
requirements, Landlord may discharge the lien or claim, and the amount paid, as
well as attorney’s fees and other expenses incurred by Landlord, shall
constitute Additional Rent payable by Tenant on demand.

 

D. Ownership of Improvements. All Work as defined in this Section 5, partitions,
hardware, equipment, machinery and all other improvements and all fixtures,
except trade fixtures, constructed in the Premises by either Landlord or Tenant,
(i) shall become Landlord’s property upon installation without compensation to
Tenant, unless Landlord consents otherwise in writing, and (ii) shall, at
Landlord’s option, either (a) be surrendered to Landlord with the Premises at
the termination of this Lease or of Tenant’s right to possession, or (b) be
removed in accordance with Section 14 below (unless Landlord at the time it
gives its consent to the performance of such construction expressly waives in
writing the right to require such removal).

 

6. USE OF PREMISES.

 

A. Limitation on Use. Tenant shall use the Premises only for the Permitted Use
stated in the Schedule and Tenant shall not use or permit the Premises or the
Project to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord. Landlord’s consent may be withheld in
Landlord’s sole discretion. Tenant shall not allow any use of the Premises which
will negatively affect the cost of coverage of Landlord’s insurance on the
Project. Tenant shall not allow any inflammable or explosive liquids or
materials to be kept on the Premises. Tenant shall not allow any use of the
Premises which would cause the value or utility of any part of the Premises to
diminish or would unreasonably interfere with any other tenant or with the
operation of the Project by Landlord. Tenant shall not permit any nuisance or

 

13



--------------------------------------------------------------------------------

waste to occur in, on, or about the Project, or allow any offensive noise or
odor in or around the Project. At the end of each business day, or more
frequently if necessary, Tenant shall deposit all garbage and other trash
(excluding any inflammable, explosive and/or hazardous materials) in trash bins
or containers approved by Landlord in locations designated by Landlord from time
to time. If any governmental authority shall deem the Premises to be a “place of
public accommodation” under the Americans with Disabilities Act (“ADA”) or any
other comparable law as a result of Tenant’s use, Tenant shall either modify its
use to cause such authority to rescind its designation or be responsible for any
alterations, structural or otherwise, required to be made to the Building or the
Premises under such laws.

 

B. Signs. Tenant shall not place on any portion of the Premises any sign,
placard, lettering, banner, displays, graphic, decor or other advertising or
communicative material which is visible from the exterior of the Premises
without Landlord’s prior written approval; provided, however, that Tenant shall
have the right to install one (1) sign identifying Tenant on the Building, and
one (1) sign identifying Tenant on the existing Building monument sign. The
material, typeface, graphic format and proportions of Tenant’s signs, as well as
the precise location of such signs, shall be subject to Landlord’s approval,
which shall not be unreasonably withheld, and any approval required under
Governmental Requirements. Any signs approved hereunder shall strictly conform
to all Governmental Requirements, any CC&R’s recorded against the Project, and
Landlord’s signage standards in effect at the time, and shall be installed and
removed at Tenant’s expense. Tenant, at its sole expense, shall maintain such
signs in good condition and repair during the Term. Prior to the expiration or
earlier termination of this Lease, Tenant at its sole cost shall remove all of
its exterior signage and repair any and all damage caused to the Building and/or
Project (including and fading or discoloration) by such signs and/or the removal
of such signs from the Building and/or Project.

 

C. Parking. Tenant shall have the non-exclusive right to park in the Project’s
parking facilities in common with other tenants of the Project upon terms and
conditions, as may from time to time be established by Landlord. Tenant agrees
not to overburden the parking facilities (i.e., use more than the number of
unassigned parking stalls indicated on the Schedule) and agrees to cooperate
with Landlord and other tenants in the Project in the use of the parking
facilities. Landlord reserves the right in its discretion to determine whether
the parking facilities are becoming crowded and to allocate and assign parking
passes among Tenant and the other tenants in the Project; provided, however,
that no such allocation or assignment shall reduce the number of parking spaces,
as set forth in the Schedule, that Tenant is entitled to use. Tenant’s use of
the parking facilities shall be at no charge during the Term, except that
Landlord shall have the right to charge Tenant the portion that Landlord
reasonably deems allocable to Tenant of any charges (e.g., fees or taxes)
imposed by the Regional Air Quality Control Board or other governmental or
quasi-governmental agency in connection with the parking facilities (e.g., in
connection with operation or use of the parking facilities). Landlord shall not
be liable to Tenant, nor shall this Lease be affected, if any parking is
impaired by (or if any parking charges are imposed as a result of) any
moratorium, initiative, referendum, law, ordinance, regulation or order passed,
issued or made by any governmental or quasi-governmental body. Tenant’s
continued right to use the parking spaces is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the parking facility where the parking passes are located,
including any sticker or other identification system established by Landlord,
Tenant’s cooperation in seeing that Tenant’s employees and

 

14



--------------------------------------------------------------------------------

visitors also comply with such rules and regulations and Tenant not being in
default under this Lease. Landlord specifically reserves the right to change the
size, configuration, design, layout and all other aspects of the Project parking
facility at any time, provided, however, that no such allocation or assignment
shall reduce the number of parking spaces, as set forth in the Schedule, that
Tenant is entitled to use, and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking passes under this Section 6.C are provided to Tenant solely for use
by Tenant’s own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval
unless in connection with an assignment, sublease or other alienation of
Tenant’s interest in this Lease pursuant to Section 17 below.

 

D. Prohibition Against Use of Roof and Structure of Building.

 

1. Tenant shall be prohibited from using all or any portion of the structure of
the Building during the Term of this Lease (or any extensions thereof) for any
purposes, without the prior written consent of Landlord, which consent Landlord
may withhold in its sole and absolute discretion. Tenant shall be prohibited
from using all or any portion of the roof of the Building during the Term of
this Lease (or any extensions thereof) for any purposes, without the prior
written consent of Landlord, which consent, provided that Tenant’s use of the
roof will be limited to the installation of non-revenue producing equipment to
service Tenant’s business in the Premises, shall not be unreasonably withheld,
conditioned or delayed (otherwise Landlord may withhold its consent in its sole
and absolute discretion). Notwithstanding the foregoing, however, subject to the
remaining provisions of this Section 6.D (regarding Landlord’s approval of plans
and specifications, etc.), Landlord hereby consents to Tenant’s installation of
a rooftop satellite dish and antenna (including a 30” long antenna) to service
Tenant’s business in the Premises. Tenant shall submit to Landlord, with any
request for consent of any rooftop equipment, plans and specifications therefor,
which must include, without limitation, the design, size and features of the
rooftop equipment and mounting structure, floor and power load requirements,
cabling installations, the means of affixing or mounting the rooftop equipment,
and the means of connecting the rooftop equipment to the Building’s electrical
system and to the Premises.

 

2. Tenant acknowledges and agrees that Tenant’s use of any portion of the roof
of the Building shall be non-exclusive and subject to such reasonable rules and
regulations as Landlord may prescribe, including, without limitation, with
regard to (a) the location, size, type and methods of installation of the
proposed rooftop equipment, (b) requirements to prevent electrical,
electromagnetic, radio frequency or other interference with other
telecommunication equipment on or about the Building, (c) rooftop space
availability, (d) restrictions on penetration of the roof surface, (e) rooftop
access rights and (f) removal requirements upon the expiration or earlier
termination of this Lease. Landlord has made no representations or promise as to
the suitability or effectiveness of any part of the roof for Tenant’s proposed
use, or as to any Governmental Requirements applicable to Tenant’s proposed use.
The routes or paths for wiring and connections to any approved rooftop equipment
shall be

 

15



--------------------------------------------------------------------------------

through the Building’s existing risers, conduits and shafts, subject to
reasonable space limitations and Landlord’s requirements for use of such areas,
and in all events subject to Landlord’s approval of location, plans and
installation pursuant to Section 5 of this Lease.

 

3. Nothing in this Section 6.D shall limit or restrict Landlord’s rights under
Section 11.N, or require Landlord to obtain Tenant’s consent prior to exercising
such rights.

 

7. GOVERNMENTAL REQUIREMENTS AND BUILDING RULES.

 

A. Compliance in Premises.

 

1. Landlord’s Responsibilities. At the time of delivery to Tenant, the Premises
(including Landlord’s Work) shall be in compliance with all applicable
Governmental Requirements as interpreted by applicable governmental or
quasi-governmental authorities as of such date, without regard to any specific
use of the Premises by Tenant; provided, however, that if Landlord fails to
deliver the Premises in such condition, as evidenced by written notice of
violation from any applicable governmental agency(ies) with jurisdiction,
Landlord, at Landlord’s expense, shall, as Tenant’s sole remedy therefor,
perform such work in the Premises as may be necessary to cure the violation of
the Governmental Requirements which existed as of the date of delivery.

 

2. Tenant’s Responsibilities. Tenant shall, at its sole cost and expense, (1)
comply with all Governmental Requirements; with any occupancy certificate issued
for the Premises; and with the provisions of all recorded documents affecting
the Premises, insofar as any thereof relates to or affects the condition, use or
occupancy of the Premises; and (2) take all proper and necessary action to cause
the Premises, including any repairs, replacements, alterations and improvements
thereto, to be maintained, constructed, used and occupied in compliance with
applicable Governmental Requirements, including any applicable code and ADA
requirements, whether or not such requirements are based on Tenant’s use of the
Premises, and further to assume all responsibility to ensure the Premises’
continued compliance with all Governmental Requirements, including applicable
code and ADA requirements, throughout the Term. Tenant shall be responsible, at
its sole cost and expense, to make all alterations to the Premises as are
required to comply with the governmental rules, regulations, requirements or
standards described in this Section 7.A. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.

 

B. Compliance in Common Areas. Subject to reimbursement as an Operating Cost as
provided in Section 2 above, Landlord shall perform any work required under any
applicable Governmental Requirements, including the ADA, to be performed in the
common areas of the Project, except that Tenant shall be solely responsible for
all such compliance work which is required as a result of Tenant’s use of or
activities in the Premises, or which relates to Tenant’s Work in or to the
Premises. With respect to any code compliance work required outside the Premises
for which Tenant is responsible hereunder, Landlord shall have the right to
perform such work, or require that Tenant perform such work with contractors,
subcontractors, engineers

 

16



--------------------------------------------------------------------------------

and architects approved by Landlord; and if Landlord elects to perform such work
outside the Premises, Tenant shall reimburse Landlord for the cost of such work
within ten (10) days following receipt of invoices therefor. Landlord makes no
representations or warranties regarding whether the Project or the Premises
complies with applicable Governmental Requirements as of the date of this Lease;
provided, however, that Landlord represents to Tenant that, as of the date of
this Lease, Landlord has not received any written notice from any governmental
authority that common areas of the Project are in violation of any Governmental
Requirements, which violation remains uncured. If it is determined that the
foregoing representation was untrue when made, Landlord shall, as Tenant’s sole
and exclusive remedy, perform such work as may be required by such Governmental
Requirements, but only to the extent that failure to do so would result in an
obligation or liability accruing to Tenant or result in an imminent and material
adverse impact on Tenant’s occupancy of or access to the Premises.

 

C. Rules and Regulations. Tenant shall also comply with all reasonable rules for
the Project which may be established and amended from time to time by Landlord;
provided, however, Tenant shall not be responsible for compliance with any rule
promulgated after the date of this Lease until Landlord has made a reasonable
effort to notify Tenant of such rule and such rule does not materially increase
the obligations of Tenant hereunder or materially decrease the rights of Tenant
hereunder. The present rules and regulations are contained in Exhibit B. Failure
by another tenant to comply with the rules or failure by Landlord to enforce
them shall not relieve Tenant of its obligation to comply with the rules or make
Landlord responsible to Tenant in any way. Landlord shall use reasonable efforts
to apply the rules and regulations uniformly with respect to Tenant and any
other tenants in the Project under leases containing rules and regulations
similar to this Lease.

 

8. WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE.

 

A. Waiver of Claims. Neither Landlord nor the other Indemnitees (as defined
below) shall be liable to Tenant or to any Tenant Parties (as defined below),
and Tenant waives all claims against Landlord and such other Indemnitees, for
any injury to or death of any person or for loss of use of or damage to or
destruction of property in or about the Premises or Project by or from any cause
whatsoever, including without limitation, earthquake or earth movement, gas,
fire, oil, electricity or leakage from the roof, walls, basement or other
portion of the Premises or Project, except only, with respect to any Indemnitee,
to the extent such injury, death or damage is caused by the gross negligence or
willful misconduct of such Indemnitee and not covered by the insurance required
to be carried by Tenant hereunder or except to the extent such limitation on
liability is prohibited by law. The provisions of this Section 8.A shall survive
the expiration or earlier termination of this Lease until all claims within the
scope of this Section 8.A are fully, finally, and absolutely barred by the
applicable statutes of limitations.

 

B. Indemnification.

 

1. Tenant shall indemnify, protect, defend (by counsel reasonably satisfactory
to Landlord) and hold harmless Landlord and its officers, directors, employees
and agents (each, an “Indemnitee” and collectively, the “Indemnitees”), and each
of them, against any and all obligations, losses, claims, actions (including
remedial or enforcement actions of any kind and administrative or judicial
proceedings, suits, orders or judgments), causes of action,

 

17



--------------------------------------------------------------------------------

liabilities, penalties, damages (including consequential and punitive damages),
costs and expenses (including reasonable attorneys’ and consultants’ fees and
expenses) (collectively, “Claims”) arising from any of the following, including,
but not limited to, Claims brought by or on behalf of employees of Tenant, with
respect to which Tenant waives, for the benefit of the Indemnitees, any immunity
to which Tenant may be entitled under any worker’s compensation laws: (a) any
cause in, on or about the Premises, (b) any act or omission or negligence of
Tenant or any person or entity claiming by or through Tenant (including any
assignee or subtenant), or any of their respective members, partners, employees,
contractors, agents, customers, visitors, licensees or other persons in or about
the Project by reason of Tenant’s occupancy of the Premises (each a “Tenant
Party” and, collectively, “Tenant Parties”), or (c) Tenant’s breach of its
obligations under this Lease, either prior to, during, or after the expiration
of the Lease Term; provided, however, that, with respect to any Indemnitee,
Tenant’s obligations under this Section shall be inapplicable to the extent such
Claims arise from the gross negligence or willful misconduct of such Indemnitee
and are not covered by the insurance required to be carried by Tenant hereunder,
or to the extent such obligations are prohibited by applicable law.

 

2. Tenant’s duty to defend Landlord and the other Indemnitees under this Section
8.B is separate and independent of Tenant’s duty to indemnify the Indemnitees.
The duty to defend includes claims for which the Indemnitees may be liable
without fault or strictly liable. The duty to defend applies regardless of
whether the issues of negligence, liability, fault, default, or other obligation
on the part of Tenant Parties have been determined. The duty to defend applies
immediately, regardless of whether any Indemnitees have paid any sums or
incurred any detriment arising out of or relating (directly or indirectly) to
any Claims. The parties expressly intend that Indemnitees shall be entitled to
obtain summary adjudication or summary judgment regarding Tenant’s duty to
defend the Indemnitees at any stage of any claim or suit within the scope of
this Section.

 

3. Subject to the waivers of liability and subrogation set forth in Sections 8.A
and 8.F, respectively, Landlord shall indemnify and hold harmless Tenant, its
officers, agents and employees from and against all Claims to the extent arising
from the gross negligence or willful misconduct of Landlord, its employees,
agents or contractors.

 

4. The obligations of Tenant and Landlord under this Section shall survive the
expiration or earlier termination of this Lease until all Claims within the
scope of this Section 8.B are fully, finally, and absolutely barred by the
applicable statutes of limitations.

 

C. Tenant’s Insurance. Tenant shall maintain insurance as follows, with such
other terms, coverages and insurers, as Landlord shall reasonably require from
time to time:

 

1. Commercial General Liability Insurance, with (a) Contractual Liability
including the indemnification provisions contained in this Lease, (b) a
severability of interest endorsement, (c) limits of not less than Three Million
Dollars ($3,000,000) combined single limit per occurrence and not less than
Three Million Dollars ($3,000,000) in the aggregate for bodily injury, sickness
or death, and property damage, and umbrella coverage of not less than Five
Million Dollars ($5,000,000).

 

18



--------------------------------------------------------------------------------

2. Property Insurance against “All Risks” of physical loss covering the
replacement cost of all improvements, fixtures and personal property (including
the Landlord’s Personal Property under Section 33 below).

 

3. Workers’ compensation or similar insurance in form and amounts required by
law, and Employer’s Liability with not less than the following limits:

 

Each Accident:

   $ 500,000

Disease—Policy Limit:

   $ 500,000

Disease—Each Employee:

   $ 500,000

 

Tenant’s insurance shall be primary and not contributory to that carried by
Landlord, its agents, or mortgagee. Landlord, and if any, Landlord’s building
manager or agent, mortgagee and ground lessor shall be named as additional
insureds under the insurance required of the Tenant in Section 8.C(1). The
company or companies writing any insurance which Tenant is required to maintain
under this Lease, as well as the form of such insurance, shall at all times be
subject to Landlord’s approval, and any such company shall be licensed to do
business in the state in which the Building is located. Such insurance companies
shall have a A.M. Best rating of A- VI or better.

 

4. Tenant shall cause any contractor of Tenant performing work on the Premises
to maintain insurance as follows, with such other terms, coverages and insurers,
as Landlord shall reasonably require from time to time:

 

(a) Commercial General Liability Insurance, including contractor’s liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement, and contractor’s protective liability
coverage, to afford protection with limits, for each occurrence, of not less
than One Million Dollars ($1,000,000) with respect to personal injury, death or
property damage.

 

(b) Workers’ compensation or similar insurance in form and amounts required by
law, and Employer’s Liability with not less than the following limits:

 

Each Accident:

   $ 500,000

Disease—Policy Limit:

   $ 500,000

Disease—Each Employee:

   $ 500,000

 

Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents. Tenant’s contractor’s insurance shall be primary and
not contributory to that carried by Tenant, Landlord, their agents or
mortgagees. Tenant and Landlord, and if any, Landlord’s building manager or
agent, mortgagee or ground lessor shall be named as additional insured on
Tenant’s contractor’s insurance policies.

 

D. Insurance Certificates. Tenant shall deliver to Landlord certificates
evidencing all required insurance no later than five (5) days prior to the
Commencement Date and each renewal date. Each certificate will provide for
thirty (30) days prior written notice of cancellation to Landlord and Tenant.

 

19



--------------------------------------------------------------------------------

E. Landlord’s Insurance. Subject to reimbursement as an Operating Cost in
accordance with the provisions of Section 2 hereof, Landlord shall procure and
maintain in effect throughout the Term of this Lease commercial general
liability insurance, full replacement cost property insurance and/or such other
types of insurance Landlord reasonably deems necessary or advisable to carry.
Such coverages shall be in such amounts, from such companies and on such other
terms and conditions as Landlord may from time to time reasonably determine, and
Landlord shall have the right, but not the obligation, to change, cancel,
decrease or increase any insurance coverages in respect of the Building, add
additional forms of insurance as Landlord shall deem reasonably necessary,
and/or obtain umbrella or other policies covering both the Building and other
assets owned by or associated with Landlord or its affiliates, in which event
the cost thereof shall be equitably allocated.

 

F. Waiver of Subrogation. Landlord and Tenant hereby waive and release any and
all rights of recovery against the other party, including officers, employees,
agents and authorized representatives (whether in contract or tort) of such
other party, that arise or result from any and all loss of or damage to any
property of the waiving party located within or constituting part of the
Building, including the Premises, to the extent of amounts payable under a
standard ISO Commercial Property insurance policy, or such additional property
coverage as the waiving party may carry (with a commercially reasonable
deductible), whether or not the party suffering the loss or damage actually
carries any insurance, recovers under any insurance or self-insures the loss or
damage. Each party shall have their property insurance policies issued in such
form as to waive any right of subrogation as might otherwise exist. This mutual
waiver is in addition to any other waiver or release contained in this Lease.

 

9. FIRE AND OTHER CASUALTY.

 

A. Termination. If a fire or other casualty causes damage to the Building or the
Premises, and sufficient insurance proceeds will be available to Landlord to
cover the cost of any restoration to the Building and Premises (provided that
Landlord shall have maintained the insurance coverage required to be maintained
by Landlord under this Lease), Landlord shall engage a registered architect to
estimate, within one (1) month of the casualty, to both Landlord and Tenant the
amount of time needed to restore the Building, Premises and Landlord’s Work to
tenantability, using standard working methods without the payment of overtime
and other premiums. If the time needed exceeds twelve (12) months from the
beginning of the restoration, or two (2) months therefrom if the restoration
would begin during the last twelve (12) months of the Lease, then in the case of
damage to the Premises, either Landlord or Tenant may terminate this Lease, and
in the case of damage to the Building, Landlord may terminate this Lease, by
notice to the other party within ten (10) days after the notifying party’s
receipt of the architect’s estimate. If sufficient insurance proceeds will not
be available to Landlord to cover the cost of any restoration to the Building or
the Premises (provided that Landlord shall have maintained the insurance
coverage required to be maintained by Landlord under this Lease), Landlord may
terminate this Lease by written notice to Tenant. Any termination pursuant to
this Section 9.A shall be effective thirty (30) days from the date of such
termination notice and Rent shall be paid by Tenant to that date, with an
abatement for any portion of the Premises which has been rendered untenantable
as a result of the casualty (except to the extent that the casualty was caused
by the negligence or intentional misconduct of Tenant, its agents, employees,
contractors, subtenants or assignees).

 

20



--------------------------------------------------------------------------------

B. Restoration. If a casualty causes damage to the Building or the Premises but
this Lease is not terminated for any reason, then subject to the rights of any
mortgagees or ground lessors, Landlord shall obtain the applicable insurance
proceeds and diligently restore the Building, Premises and Landlord’s Work
subject to current Governmental Requirements. Landlord’s obligation, should it
elect or be obligated to repair or rebuild, shall be limited to the basic
Premises, building-standard tenant improvements, or the basic Building, as the
case may be, and Tenant shall, at Tenant’s expense, replace or fully repair
damaged improvements made pursuant to Section 5 hereof, any tenant improvements
in excess of the building standard, personal property and fixtures. Rent shall
be abated on a per diem basis during the restoration for any portion of the
Premises which is untenantable, except to the extent that the casualty was
caused by the negligence or intentional misconduct of Tenant, its agents,
employees, contractors, subtenants or assignees. Tenant shall not be entitled to
any compensation or damages from Landlord for loss of the use of the Premises,
damage to Tenant’s personal property and trade fixtures or any inconvenience
occasioned by such damage, repair or restoration. Tenant hereby waives the
provisions of Section 1932, Subdivision 2, and Section 1933, Subdivision 4, of
the California Civil Code, and the provisions of any similar law hereinafter
enacted.

 

10. EMINENT DOMAIN. If a part of the Project is taken by eminent domain or deed
in lieu thereof which is so substantial that the Premises cannot reasonably be
used by Tenant for the operation of its business, then either party may
terminate this Lease effective as of the date of the taking. If any substantial
portion of the Project is taken without affecting the Premises, then Landlord
may terminate this Lease as of the date of such taking. Rent shall abate from
the date of the taking in proportion to any part of the Premises taken. The
entire award for a taking of any kind shall be paid to Landlord, and Tenant
shall have no right to share in the award. All obligations accrued to the date
of the taking shall be performed by the party liable to perform said
obligations, as set forth herein. Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure.

 

11. RIGHTS RESERVED TO LANDLORD.

 

Landlord may exercise at any time any of the following rights respecting the
operation of the Project without liability to Tenant of any kind:

 

A. Name. To change the name of the Project or the street address of the Building
unless required by any applicable governmental agency.

 

B. Signs. To install, modify and/or maintain any signs in the common areas of
the Project, and to approve at its sole discretion, prior to installation, any
of Tenant’s signs in the Premises visible from the common areas or the exterior
of the Building, subject to Section 6(B) above.

 

C. Window Treatments. To approve, at its discretion, prior to installation, any
shades, blinds, ventilators or window treatments of any kind, as well as any
lighting within the Premises that may be visible from the exterior of the
Building.

 

21



--------------------------------------------------------------------------------

D. Keys. To retain and use at any time, as permitted under this Lease, passkeys
to enter the Premises or any door within the Premises. Tenant shall not alter or
add any lock or bolt without notice to Landlord.

 

E. Access. To have access to the Premises with twenty-four hours’ prior notice
(except in the case of an emergency, in which case Landlord shall have the right
to immediate access) to inspect the Premises, to post notices of
non-responsibility in connection with any Work, to make repairs, alterations,
additions or improvements to the Premises or Building, and to perform any other
obligations of Landlord hereunder, all without abatement of Rent; provided,
however, that Landlord, in connection with the foregoing, shall use commercially
reasonable efforts to minimize interference with Tenant’s business in the
Premises.

 

F. Preparation for Reoccupancy. To decorate, remodel, repair, alter or otherwise
prepare the Premises for reoccupancy at any time after Tenant abandons the
Premises, without relieving Tenant of any obligation to pay Rent.

 

G. Heavy Articles. To approve the weight, size, placement and time and manner of
movement within the Building of any safe, central filing system or other heavy
article of Tenant’s property. Tenant shall move its property entirely at its own
risk.

 

H. Show Premises. To show the Premises to prospective purchasers, tenants (in
the last six months of the Term), brokers, lenders, mortgagees, investors,
rating agencies or others, at any reasonable time, provided that Landlord gives
prior notice to Tenant and does not materially interfere with Tenant’s use of
the Premises.

 

I. Intentionally omitted.

 

J. Use of Lockbox. To designate a lockbox collection agent for collections of
amounts due Landlord. In that case, the date of payment of Rent or other sums
shall be the date of the agent’s receipt of such payment or the date of actual
collection if payment is made in the form of a negotiable instrument thereafter
dishonored upon presentment. However, Landlord may reject any payment for all
purposes as of the date of receipt or actual collection by mailing to Tenant
within a reasonable time after such receipt or collection a check equal to the
amount sent by Tenant.

 

K. Repairs and Alterations. To make repairs or alterations to the Project and,
if making repairs to the Building, transport any required material through the
Premises, to close entrances, doors, corridors, elevators and other facilities
in the Project, to open any ceiling in the Premises, or to temporarily suspend
services in the Building; provided that, subject to the next succeeding
sentence, Landlord shall, in connection with the foregoing work, use
commercially reasonable efforts to minimize interference with Tenant’s business
in the Premises. Landlord may perform any such repairs or alterations during
ordinary business hours, except that Tenant may require any work in the Premises
to be done after business hours if Tenant pays Landlord for overtime and any
other expenses incurred. Landlord may do or permit any work on any nearby
building, land, street, alley or way. Notwithstanding the foregoing, in making
repairs to the Building, Landlord shall provide Tenant with at least twenty-four
hours’ prior notice (except in the case of an emergency, in which case Landlord
shall have the right to immediate access, or for purposes of providing regularly
scheduled services).

 

22



--------------------------------------------------------------------------------

L. Building Services. To install, use and maintain through the Premises, pipes,
conduits, wires and ducts serving the Building, provided that such installation,
use and maintenance does not unreasonably interfere with Tenant’s use of the
Premises.

 

M. Use of Roof. To install, operate, maintain and repair any satellite dish,
antennae, equipment, or other facility on the roof of the Building or to use the
roof of the Building in any other manner, or to allow any entity selected by
Landlord to undertake the foregoing, provided that such installation, operation,
maintenance, repair or use does not unreasonably interfere with Tenant’s use of
the Premises.

 

N. Other Actions. To take any other action which Landlord deems reasonable in
connection with the operation, maintenance or preservation of the Building and
the Project; provided, however, that Landlord shall use commercially reasonable
efforts to minimize interference with Tenant’s business in the Premises.

 

12. DEFAULTS.

 

A. Tenant’s Default. Any of the following shall constitute a default by Tenant:

 

1. Rent Default. Tenant fails to pay any Rent and such failure continues for
five (5) days or more following Landlord’s written notice of such failure;

 

2. Assignment/Sublease or Hazardous Substances Default. Tenant defaults in its
obligations under Section 16 (Subordination), Section 17 (Assignment and
Sublease), Section 19 (Estoppel Certificate) or Section 28 (Hazardous
Substances);

 

3. Other Performance Default. Tenant fails to perform any other obligation to
Landlord under this Lease, and such failure continues for twenty (20) days after
written notice from Landlord or Landlord’s agent, except that if Tenant begins
to cure its failure within the twenty (20) day period but cannot reasonably
complete its cure within such period, then, so long as Tenant continues to
diligently attempt to cure its failure, the twenty (20) day period shall be
extended to sixty (60) days, or such lesser period as is reasonably necessary to
complete the cure;

 

4. Credit Default. One of the following credit defaults occurs:

 

(a) Tenant (or any guarantor of Tenant’s obligations hereunder) commences any
proceeding under any law relating to bankruptcy, insolvency, reorganization or
relief of debts, or seeks appointment of a receiver, trustee, custodian or other
similar official for the Tenant (or the guarantor) or for any substantial part
of its property, or any such proceeding is commenced against Tenant (or the
guarantor) and either remains undismissed for a period of thirty (30) days or
results in the entry of an order for relief against Tenant (or the guarantor)
which is not fully stayed within seven (7) days after entry;

 

23



--------------------------------------------------------------------------------

(b) Tenant (or any guarantor of Tenant’s obligations hereunder) becomes
insolvent or bankrupt, does not generally pay its debts as they become due, or
admits in writing its inability to pay its debts, or makes a general assignment
for the benefit of creditors;

 

(c) Any third party obtains a levy or attachment under process of law against
Tenant’s leasehold interest.

 

5. Abandonment Default. Tenant abandons the Premises.

 

6. Existing Lease. Tenant fails to perform any of the monetary obligations
required to be performed by Tenant under its existing lease with Landlord (as
successor-in-interest to Orchard Investment Company Number 510, a California
general partnership) dated November 29, 1993, after the required notice and
applicable cure period set forth therein, if any.

 

Tenant acknowledges and agrees that, notwithstanding the foregoing provisions of
this Section 12, Tenant shall be in default for purposes of Section 1161 of the
California Code of Civil Procedure immediately following Tenant’s failure to
perform or comply with any covenants, agreements, terms or conditions of this
Lease to be performed or observed by Tenant, including, without limitation,
Tenant’s failure to pay Rent when due, and that any notices required to be given
by Landlord under this Section 12 shall, in each case, be in lieu of, and not in
addition to, any notice required under Section 1161 of the California Code of
Civil Procedure, and shall be deemed to satisfy the requirement, if any, that
notice be given pursuant to such section.

 

B. Landlord Defaults. Landlord shall be in default hereunder if Landlord has not
begun and pursued with reasonable diligence the cure of any failure of Landlord
to meet its obligations hereunder within thirty (30) days after the receipt by
Landlord of written notice from Tenant of the alleged failure to perform. In no
event shall Tenant have the right to terminate or rescind this Lease as a result
of Landlord’s default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, Tenant will give notice and a reasonable time to cure any default by
Landlord to any holder of a mortgage or deed of trust encumbering Landlord’s
interest in the Project of which Tenant has been given notice. Notwithstanding
anything contained in this Lease to the contrary, Landlord shall not be in
default hereunder to the extent Landlord is unable to perform any of its
obligations on account of any prevention, delay, stoppage due to strikes,
lockouts, inclement weather, labor disputes, inability to obtain labor,
materials, fuels, energy or reasonable substitutes therefor, governmental
restrictions, regulations, controls, actions or inaction, civil commotion, fire
or other acts of god, national emergency, acts of war or terrorism or any other
cause of any kind beyond its reasonable control (except financial inability).

 

24



--------------------------------------------------------------------------------

13. LANDLORD REMEDIES. UPON A DEFAULT, LANDLORD SHALL HAVE THE FOLLOWING
REMEDIES, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED BY LAW OR
OTHERWISE PROVIDED IN THIS LEASE, TO WHICH LANDLORD MAY RESORT CUMULATIVELY OR
IN THE ALTERNATIVE:

 

A. Termination of Lease. Landlord may elect by notice to Tenant to terminate
this Lease, in which event, Tenant shall immediately vacate the Premises and
deliver possession to Landlord.

 

B. Civil Code Section 1951.4 Remedy. Even though Tenant has breached this Lease,
this Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession, and Landlord shall have all of its rights and
remedies, including the right, pursuant to California Civil Code Section 1951.4,
to recover all rent as it becomes due under this Lease, if Tenant has the right
to sublet or assign, subject only to reasonable limitations. Acts of maintenance
or preservation or efforts to relet the Premises or the appointment of a
receiver upon initiative of Landlord to protect Landlord’s interest under this
Lease shall not constitute a termination of Tenant’s right to possession unless
written notice of termination is given by Landlord to Tenant.

 

C. Lease Termination Damages. If Landlord elects to terminate this Lease, then
this Lease shall terminate on the date for termination set forth in such notice.
Tenant shall immediately vacate the Premises and deliver possession to Landlord,
and Landlord may repossess the Premises and may, at Tenant’s sole cost, remove
any of Tenant’s signs and any of its other property, without relinquishing its
right to receive Rent or any other right against Tenant. On termination,
Landlord has the right to recover from Tenant as damages:

 

1. The worth at the time of award of unpaid Rent and other sums due and payable
which had been earned at the time of termination; plus

 

2. The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable which would have been earned after termination until
the time of award exceeds the amount of such Rent loss that Tenant proves could
have been reasonably avoided; plus

 

3. The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable for the balance of the Term after the time of award
exceeds the amount of such Rent loss that Tenant proves could be reasonably
avoided; plus

 

4. Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord: (i) in retaking possession of the Premises; (ii) in maintaining,
repairing, preserving, restoring, replacing, cleaning, altering or
rehabilitating the Premises or any portion thereof, including such acts for
reletting to a new tenant or tenants; (iii) for leasing commissions; or (iv) for
any other costs necessary or appropriate to relet the Premises; plus

 

25



--------------------------------------------------------------------------------

5. At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by the laws of the State of
California.

 

The “worth at the time of award” of the amounts referred to in Sections 13.C(1)
and 13.C(2) is computed by allowing interest at the Interest Rate on the unpaid
rent and other sums due and payable from the termination date through the date
of award. The “worth at the time of award” of the amount referred to in Section
13.C(3) is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%). Tenant waives redemption or relief from forfeiture under California Code
of Civil Procedure Sections 1174 and 1179, or under any other present or future
law, if Tenant is evicted or Landlord takes possession of the Premises by reason
of any default of Tenant hereunder.

 

D. Landlord’s Remedies Cumulative. All of Landlord’s remedies under this Lease
shall be in addition to all other remedies Landlord may have at law or in
equity, including, without limitation, the remedy described in California Civil
Code Section 1951.4 (pursuant to which Landlord may continue this Lease in
effect after Tenant’s breach and abandonment and recover rent as it becomes due
if Tenant has the right to sublet or assign the Lease, subject to reasonable
limitations). Waiver by Landlord of any breach of any obligation by Tenant shall
be effective only if it is in writing, and shall not be deemed a waiver of any
other breach, or any subsequent breach of the same obligation. The possession of
Tenant’s funds, negotiation of Tenant’s negotiable instruments, or acceptance of
Tenant’s payment by Landlord or its agents shall not constitute a waiver of any
breach by Tenant, and if such possession, negotiation or acceptance occurs after
Landlord’s notice to Tenant, or termination of this Lease or of Tenant’s right
to possession, such possession, negotiation or acceptance shall not affect such
notice or termination. Acceptance of payment by Landlord after commencement of a
legal proceeding or final judgment shall not affect such proceeding or judgment.
Landlord may advance such monies and take such other actions for Tenant’s
account as reasonably may be required to cure or mitigate any default by Tenant.
Tenant shall immediately reimburse Landlord for any such advance, and such sums
shall bear interest at the Interest Rate until paid.

 

E. WAIVER OF TRIAL BY JURY. EACH PARTY WAIVES TRIAL BY JURY IF ANY LEGAL
PROCEEDING IS BROUGHT BY THE OTHER IN CONNECTION WITH THIS LEASE. EACH PARTY
SHALL BRING ANY ACTION AGAINST THE OTHER IN CONNECTION WITH THIS LEASE IN A
FEDERAL OR STATE COURT LOCATED IN CALIFORNIA, CONSENTS TO THE JURISDICTION OF
SUCH COURTS, AND WAIVES ANY RIGHT TO HAVE ANY PROCEEDING TRANSFERRED FROM SUCH
COURTS ON THE GROUND OF IMPROPER VENUE OR INCONVENIENT FORUM. THE PROVISIONS OF
THIS SECTION 13.E SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE.

 

14. SURRENDER. Upon the expiration or earlier termination of this Lease for any
reason, Tenant shall surrender the Premises to Landlord in its condition
existing as of the date Landlord delivers possession of the Premises to Tenant,
normal wear and tear and damage by fire or other casualty excepted, with all
interior walls repaired if damaged, all broken acoustical ceiling tiles
replaced, all windows washed, the plumbing and electrical systems and lighting
in good order and repair, including replacement of any burned out or broken
light bulbs or ballasts, the HVAC equipment serviced and repaired by a reputable
and licensed service firm acceptable

 

26



--------------------------------------------------------------------------------

to Landlord, and all floors cleaned and waxed, all to the reasonable
satisfaction of Landlord. Tenant shall remove from the Premises and the Project
all of Tenant’s trade fixtures, furniture, moveable equipment and other personal
property, and any Work which Landlord elects to be removed pursuant to Section
5.D, and shall restore the Premises to their condition prior to their
installation, including, without limitation, repairing all damage caused by the
installation or removal of any of the foregoing items. If Tenant does not timely
remove such property, then Tenant shall be conclusively presumed to have, at
Landlord’s election: (a) conveyed such property to Landlord without compensation
or (b) abandoned such property, and Landlord may dispose of or store any part
thereof in any manner at Tenant’s sole cost, without waiving Landlord’s right to
claim from Tenant all expenses arising out of Tenant’s failure to remove the
property, and without liability to Tenant or any other person. Landlord shall
have no duty to be a bailee of any such personal property. If Landlord elects to
consider such property abandoned, Tenant shall be liable to Landlord for the
costs of: (i) removal of any such Work or personal property, (ii) storage,
transportation, and disposition of the same, and (iii) repair and restoration of
the Premises, together with interest thereon at the Interest Rate from the date
of expenditure by Landlord. In addition, if the Premises are not so surrendered
at the termination of this Lease, Tenant shall indemnify Landlord against all
loss or liability, including reasonable attorneys’ fees and costs, resulting
from delay by Tenant in so surrendering the Premises.

 

15. HOLDOVER. Tenant shall have no right to holdover possession of the Premises
after the expiration or termination of this Lease without Landlord’s prior
written consent which Landlord may withhold in its sole and absolute discretion.
If, however, Tenant retains possession of any part of the Premises after the
Term, Tenant shall become a tenant at sufferance only, for the entire Premises
upon all of the terms of this Lease as might be applicable to such tenancy,
except that Tenant shall pay all of the Base Rent, Operating Cost Share Rent and
Tax Share Rent at one hundred fifty percent (150%) the rate in effect
immediately prior to such holding over (without regard to any abatements of Rent
on account of a casualty or otherwise), computed on a monthly basis for each
full or partial month Tenant remains in possession. Tenant shall also protect,
defend, indemnify and hold Landlord harmless from and against all Claims
resulting from such failure, including, without limiting the generality of the
foregoing, any claims made by any succeeding tenant founded upon such failure to
surrender and any lost profits to Landlord resulting therefrom. No acceptance of
Rent or other payments by Landlord under these holdover provisions shall operate
as a waiver of Landlord’s right to regain possession or any other of Landlord’s
remedies.

 

16. SUBORDINATION TO GROUND LEASES AND MORTGAGES.

 

A. Subordination. This Lease shall be subordinate to any present or future
ground lease or mortgage (each a “Superior Interest”) respecting the Project,
and any amendments to such ground lease or mortgage, at the election of the
ground lessor or mortgagee as the case may be (each a “Holder”), effected by
notice to Tenant in the manner provided in this Lease. The subordination shall
be effective upon such notice, but at the request of Landlord or such Holder,
Tenant shall within ten (10) days after the request, execute and deliver to the
requesting party any reasonable documents provided to evidence the
subordination. Any mortgagee has the right, at its sole option, to subordinate
its mortgage to the terms of this Lease, without notice to, nor the consent of,
Tenant. With respect to any Superior Interest to which this Lease shall
hereafter become subordinate, Landlord shall use commercially reasonable efforts
to

 

27



--------------------------------------------------------------------------------

obtain from the Holder of such Superior Interest, for the benefit of Tenant, a
non-disturbance agreement, in the customary form of such Holder, providing
generally that as long as Tenant is not in default under this Lease, this Lease
will not be terminated if such Holder acquires title to the Building or Project
by reason of foreclosure proceedings, acceptance of a deed in lieu of
foreclosure, or termination of the leasehold interest of Landlord, provided that
Tenant attorns to such Holder in accordance with its requirements. Except for
making such commercially reasonable efforts, Landlord will be under no duty or
obligation hereunder with respect to any Superior Interest, nor will the failure
or refusal of the Holder of any Superior Interest to grant a non-disturbance
agreement render Landlord liable to Tenant, or affect this Lease, in any manner.
Tenant will bear all costs and expenses (including attorneys’ fees) of the
Holder of such Superior Interest in connection with Landlord’s reasonable
efforts to obtain a non-disturbance agreement.

 

B. Termination of Ground Lease or Foreclosure of Mortgage. If any ground lease
is terminated or mortgage foreclosed or deed in lieu of foreclosure given and
the ground lessor, mortgagee, or purchaser at a foreclosure sale shall thereby
become the owner of the Project, Tenant shall attorn to such ground lessor or
mortgagee or purchaser without any deduction or setoff by Tenant, and this Lease
shall continue in effect as a direct lease between Tenant and such ground
lessor, mortgagee or purchaser. The ground lessor or mortgagee or purchaser
shall be liable as Landlord only during the time such ground lessor or mortgagee
or purchaser is the owner of the Project. At the request of Landlord, ground
lessor or mortgagee, Tenant shall execute and deliver within ten (10) days after
the request any document furnished by the requesting party to evidence Tenant’s
agreement to attorn.

 

C. Security Deposit. Any ground lessor or mortgagee shall be responsible for the
return of any security deposit by Tenant only to the extent the security
deposit, if any, is received by such ground lessor or mortgagee.

 

D. Notice and Right to Cure. Tenant agrees to send by registered or certified
mail to any ground lessor or mortgagee, identified in any notice from Landlord
to Tenant, a copy of any notice of default sent by Tenant to Landlord. If
Landlord fails to cure such default within the required time period under this
Lease, but ground lessor or mortgagee begins to cure within ten (10) days after
such period and proceeds diligently to complete such cure, then ground lessor or
mortgagee shall have such additional time as is necessary to complete such cure,
including any time necessary to obtain possession if possession is necessary to
cure, and Tenant shall not begin to enforce its remedies so long as the cure is
being diligently pursued.

 

E. Definitions. As used in this Section 16, “mortgage” shall include “trust
deed” and “deed of trust”; “mortgagee” shall include “trustee”, “beneficiary”
and the mortgagee of any ground lessee; and “ground lessor”, “mortgagee”, and
“purchaser at a foreclosure sale” shall include, in each case, all of its
successors and assigns, however remote.

 

17. ASSIGNMENT AND SUBLEASE.

 

A. In General. Tenant shall not, without Landlord’s prior written consent in
each case: (i) make or allow any assignment or transfer, by operation of law or
otherwise, of any part of Tenant’s interest in this Lease, (ii) sublet any part
of the Premises, or (iii) permit anyone other than Tenant and its employees to
occupy any part of the Premises (all of the foregoing are

 

28



--------------------------------------------------------------------------------

hereinafter sometimes referred to individually as a “Transfer”, and collectively
as “Transfers”, any person to whom any Transfer is made or sought to be made is
hereinafter sometimes referred to as a “Transferee”, and any person by whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
“Transferor”). Tenant shall remain primarily liable for all of its obligations
under this Lease, notwithstanding any Transfer. No consent granted by Landlord
shall be deemed to be a consent to any subsequent Transfer. Tenant shall pay all
of Landlord’s attorneys’ fees and other expenses incurred in connection with any
consent requested by Tenant or in considering any proposed Transfer. Any
Transfer without Landlord’s prior written consent shall be void. Except for a
Permitted Transfer (as defined below), if Tenant shall assign this Lease or
sublet or otherwise Transfer the Premises, or any portion thereof, any rights of
Tenant to renew this Lease, to extend the Term or to lease additional space in
the Project shall be extinguished thereby and will not be transferred to the
Transferee, all such rights being personal to the Tenant named herein. In
addition, Tenant shall not, without Landlord’s prior written consent, which
Landlord may withhold in its sole discretion, mortgage, pledge or encumber this
Lease, the term or estate hereby granted or any interest hereunder.

 

B. Landlord’s Consent. Landlord will not unreasonably withhold its consent to
any proposed Transfer. It shall be reasonable for Landlord to withhold its
consent to any Transfer if (i) Tenant is in default under this Lease, (ii) the
proposed Transferee is a tenant in the Project, an affiliate of such a tenant,
or is negotiating with Landlord to lease space in the Project at such time or
has negotiated with Landlord during the six (6) month period immediately
preceding Tenant’s request for consent, (iii) the financial responsibility,
nature of business, and character of the proposed Transferee are not all
reasonably satisfactory to Landlord, (iv) in the reasonable judgment of Landlord
the purpose for which the Transferee intends to use the Premises (or a portion
thereof) is not in keeping with Landlord’s standards for the Building or are in
violation of the terms of this Lease or any other leases in the Project, (v) the
proposed Transferee is a government entity, or (vi) the proposed Transfer is
between a Transferee of Tenant (other than a Permitted Transferee) and a third
party. The foregoing shall not exclude any other reasonable basis for Landlord
to withhold its consent.

 

C. Procedure. Tenant shall notify Landlord of any proposed Transfer at least
thirty (30) days prior to its proposed effective date. The notice shall include
the name and address of the proposed Transferee, a description of the portion of
the Premises that is subject to the Transfer (the “Transfer Premises”), a
calculation of the Transfer Premium (as defined in Section 17.E below) payable
in connection with the Transfer, an executed copy of the proposed Transfer
agreement, and sufficient information to permit Landlord to determine the
financial responsibility and character of the proposed Transferee (including,
without limitation, the most recent financial statements for the proposed
Transferee). As a condition to the effectiveness of any assignment of this
Lease, the assignee shall execute and deliver to Landlord, at least fifteen (15)
days prior to the effective date of the assignment, Landlord’s standard form of
Consent to Assignment, providing for, among other things, an assumption of all
of the obligations of Tenant under this Lease. As a condition to the
effectiveness of any other Transfer, Transferee shall execute and deliver to
Landlord, at least fifteen (15) days prior to the effective date of such
Transfer, Landlord’s standard consent form, providing, among other things, (1)
an assumption of all of the obligations of Tenant under this Lease to the extent
applicable to the Transfer Premises (excluding the payment of Rent), (2) the
Transferee’s obligation to indemnify Landlord and the other Indemnitees
consistent with Tenant’s indemnification obligations in Section 8.B above, and

 

29



--------------------------------------------------------------------------------

(3) the Transferee’s agreement that any such Transfer shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any such Transfer, Landlord shall have the right to: (a)
treat such Transfer as cancelled and repossess the Transfer Premises by any
lawful means, or (b) require that the Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall default and
fail to cure within the time permitted for cure under Section 12 above, Landlord
is hereby irrevocably authorized to direct any Transferee to make all payments
under or in connection with the Transfer directly to Landlord (which Landlord
shall apply towards Tenant’s obligations under this Lease) until such default is
cured.

 

D. Change of Management or Ownership. Any transfer of the direct or indirect
power to affect the management or policies of Tenant or direct or indirect
change in 25% or more of the ownership interest in Tenant shall constitute an
assignment of this Lease.

 

E. Permitted Transfers. If Tenant is not then in default of this Lease, Tenant
may assign this Lease or sublet any portion of the Premises (hereinafter
collectively referred to as a “Permitted Transfer”) to (i) a parent or
subsidiary of Tenant, or an entity under common control with Tenant, (ii) any
successor entity to Tenant by way of merger, consolidation or other
non-bankruptcy corporate reorganization, or (iii) an entity which acquires all
or substantially all of Tenant’s assets or stock (collectively, “Permitted
Transferees”, and, individually, a “Permitted Transferee”); provided that (1) at
least ten (10) business days prior to the Transfer, Tenant notifies Landlord of
such Transfer, and supplies Landlord with any documents or information
reasonably requested by Landlord regarding such Transfer or Permitted
Transferee, including, but not limited to, copies of the sublease or instrument
of assignment and copies of documents establishing to the reasonable
satisfaction of Landlord that the transaction in question is one permitted under
this Section 17.E, (2) at least ten (10) business days prior to the Transfer,
Tenant furnishes Landlord with a written document executed by the proposed
Permitted Transferee in which such entity assumes all of Tenant’s obligations
under this Lease with respect to the Transfer Premises, (3) in the case of a
Transfer pursuant to clause (ii) above, the successor entity must have a
tangible net worth at the time of the Transfer (i.e., not including intangible
assets in the calculation, such as goodwill, patents, copyrights, and
trademarks) computed in accordance with generally accepted accounting principles
(“Net Worth”) that is at least equal to the greater of (a) the Net Worth of
Tenant immediately prior to such Transfer, or (b) the Net Worth on the date of
this Lease of the original named Tenant, and (4) any such proposed Transfer is
made for a good faith operating business purpose and not, whether in a single
transaction or in a series of transactions, be entered into as a subterfuge to
evade the obligations and restrictions relating to Transfers set forth in this
Section 17.

 

F. Transfer Premium.

 

1. If Landlord consents to a Transfer, as a condition thereto which the parties
hereby agree is reasonable, Landlord shall be entitled to receive, as Additional
Rent hereunder, seventy-five percent (75%) of any Transfer Premium derived from
such Transfer. As used herein, the term “Transfer Premium” means (a) in the case
of an assignment, any consideration (including, without limitation, payment for
leasehold improvements) paid by the assignee on account of such assignment, and
(b) in the case of any other Transfer, all rent, additional rent or other
consideration paid by the Transferee to the Transferor pursuant to such

 

30



--------------------------------------------------------------------------------

Transfer in excess of the base rent and additional rent payable by such
Transferor during the term of the Transfer on a per rentable square foot basis,
after deducting, on an amortized basis, without interest, over the term of the
Transfer, any brokerage commissions (not to exceed commissions typically paid in
the market at the time of such subletting or assignment), reasonable attorneys’
fees paid by Tenant in connection with the Transfer and the reasonable costs of
any tenant improvements (which in no event shall exceed ten dollars per square
foot) paid by Tenant in connection with the Transfer (“Recoverable Expenses”).
Payment of the portion of the Transfer Premium due Landlord hereunder shall be a
joint and several obligation of Tenant and the Transferee, and shall be made to
Landlord as follows: (i) in the case of an assignment, the Transferor shall pay
Landlord’s portion of the Transfer Premium to Landlord within ten (10) days
after the Transferor receives the Transfer Premium; and (ii) in the case of any
other Transfer, on the first day of each month during the term of the Transfer,
the Transferee shall pay directly to Landlord seventy-five percent (75%) of the
amount by which the rent, additional rent or other consideration due from the
Transferee for such month exceeds (1) the base rent and additional rent payable
by the applicable Transferor for said month which is allocable to the Transfer
Premises, plus (2) the amortized amount of Recoverable Expenses allocated to
such month. No Transfer Premium shall be payable to Landlord in connection with
a Permitted Transfer.

 

2. Upon Landlord’s request, Transferor shall provide Landlord with reasonable
documentation of payment of the Recoverable Expenses and Transferor’s
calculation of the Transfer Premium. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant, and any other Transferor, relating to a Transfer, and shall
have the right to make copies thereof. If the Transfer Premium respecting any
Transfer shall be found to be understated, Tenant shall within ten (10) days
after demand pay the deficiency, and if understated by more than two percent
(2%), Tenant shall pay Landlord’s costs of such audit.

 

G. Recapture. In the case of a proposed assignment, sublease or other Transfer
(except a Permitted Transfer) of more than sixty percent (60%) of the rentable
square footage of the Premises, Landlord may terminate this Lease as to the
Transfer Premises by giving Tenant written notice (the “Recapture Notice”)
within thirty (30) days after Landlord’s receipt of the proposed fully executed
Transfer agreement submitted by Tenant for Landlord’s consent. Such termination
shall be effective as of the termination date set forth in Landlord’s Recapture
Notice, and all obligations of Landlord and Tenant under this Lease as to such
terminated space shall expire as of such termination date, except those that
expressly survive any termination of this Lease. In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Rent reserved herein shall be prorated on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same.

 

H. Tenant Remedies. Notwithstanding anything to the contrary in this Lease, if
Tenant claims that Landlord has unreasonably withheld or delayed its consent
under this Section 17 or otherwise has breached or acted unreasonably under this
Section 17, Tenant’s sole remedy shall be declaratory judgment and an injunction
for the relief sought without any

 

31



--------------------------------------------------------------------------------

monetary damages, and Tenant hereby waives all other remedies, including,
without limitation, any right provided under California Civil Code Section
1995.310 or other applicable laws to terminate this Lease.

 

18. CONVEYANCE BY LANDLORD. If Landlord shall at any time transfer its interest
in the Project or this Lease, Landlord shall be released of any obligations
occurring after such transfer, except the obligation to return to Tenant any
security deposit not delivered to its transferee, and Tenant shall look solely
to Landlord’s successors for performance of such obligations. This Lease shall
not be affected by any such transfer.

 

19. ESTOPPEL CERTIFICATE. Each party shall, within twenty (20) days after
receiving a request from the other party, execute, acknowledge in recordable
form, and deliver to the other party or its designee a certificate stating,
subject to a specific statement of any applicable exceptions, that this Lease as
amended to date is in full force and effect, that Tenant is paying Rent and
other charges on a current basis, and that to the best of the knowledge of the
certifying party, the other party has committed no uncured defaults and has no
offsets or claims. The certifying party may also be required to state the date
of commencement of payment of Rent, the Commencement Date, the Termination Date,
the Base Rent, the current Operating Cost Share Rent and Tax Share Rent
estimates, the status of any improvements required to be completed by Landlord,
the amount of any security deposit, and such other matters as may be reasonably
requested. Tenant’s failure to execute or deliver an estoppel certificate in the
required time period shall constitute an acknowledgment by Tenant that the
statements included in the estoppel certificate are true and correct, without
exception. Tenant’s failure to execute or deliver an estoppel certificate or
other document or instrument required under this Section 19 in a timely manner
shall be a material breach of this Lease.

 

20. LEASE DEPOSIT.

 

A. Tenant shall deposit with Landlord on the date Tenant executes and delivers
this Lease the cash sum set forth in the Schedule for the Security Deposit. The
Security Deposit shall be held by Landlord as security for the faithful
performance by Tenant of all its obligations under this Lease. Tenant agrees
that, if Tenant fails to pay any Rent, or otherwise defaults with respect to any
provision of this Lease, Landlord may (but shall not be obligated to), and
without prejudice to any other remedy available to Landlord, use, apply or
retain all or any portion of the Security Deposit for the payment of any Rent in
default or for the payment of any other sum to which Landlord may become
obligated by reason of Tenant’s default, or to compensate Landlord for any loss
or damage which Landlord may suffer thereby, including, without limitation,
prospective damages and damages recoverable pursuant to California Civil Code
Section 1951.2. Tenant waives the provisions of California Civil Code Section
1950.7, and all other provisions of law now in force or that become in force
after the date of execution of this Lease, that restrict the use or application
of the Security Deposit by Landlord. If Landlord uses or applies all or any
portion of the Security Deposit as provided above, Tenant shall, within five (5)
days after demand therefor, deposit cash with Landlord in an amount sufficient
to restore the Security Deposit to the full amount thereof, and Tenant’s failure
to do so shall, at Landlord’s option, be a default under this Lease with no
opportunity to cure. If Tenant performs all of Tenant’s obligations hereunder,
the Security Deposit, or so much thereof as has not theretofore been applied by
Landlord, shall be returned to Tenant (or, at Landlord’s option, to the last

 

32



--------------------------------------------------------------------------------

assignee, if any, of Tenant’s interest hereunder) within thirty (30) days
following the expiration of the Term and after Tenant has vacated the Premises;
provided, however, that if this Lease is terminated by Landlord pursuant to
Section 13 above, or by Tenant in a bankruptcy proceeding pursuant to 11 U.S.C.
§365, Landlord may retain the Security Deposit and apply the same against its
damages recoverable pursuant to California Civil Code Section 1951.2. Landlord
shall not be deemed to hold the Security Deposit in trust nor be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to any interest on the Security Deposit. The Security Deposit shall
not be construed as an advance payment of Rent nor liquidated damages, and if
Landlord’s claims hereunder exceed the Security Deposit, Tenant shall remain
liable for the balance of such claims.

 

B. If Landlord transfers its interest in the Project or this Lease, Landlord may
transfer the Security Deposit to its transferee. Upon such transfer, Landlord
shall have no further obligation to return the Security Deposit to Tenant, and
Tenant’s right to the return of the Security Deposit shall apply solely against
Landlord’s transferee.

 

21. Intentionally omitted.

 

22. NOTICES. All notices, consents, approvals and similar communications to be
given by one party to the other under this Lease, shall be given in writing,
mailed or personally delivered as follows:

 

A. Landlord. To Landlord as follows:

 

CarrAmerica Realty Corporation

1810 Gateway Drive, Suite 150

San Mateo, CA 94404

Attn: Market Officer

 

with a copy to:

 

CarrAmerica Realty Corporation

1850 K Street, N.W., Suite 500

Washington, D.C. 20006

Attn: Lease Administration

 

or to such other person at such other address as Landlord may designate by
notice to Tenant.

 

B. Tenant. To Tenant as follows:

 

Pericom Semiconductor Corporation

3545 North First Street

San Jose, CA 95134

Attn: Mike Craighead, Chief Financial Officer

 

33



--------------------------------------------------------------------------------

with a copy to:

 

Pericom Semiconductor Corporation

3545 North First Street

San Jose, CA 95134

Attn: Real Estate Department

 

or to such other person at such other address as Tenant may designate by notice
to Landlord.

 

Mailed notices shall be sent by United States certified or registered mail, or
by a reputable national overnight courier service, postage prepaid. Mailed
notices shall be deemed to have been given on the earlier of actual delivery or
three (3) business days after posting in the United States mail in the case of
registered or certified mail, and one (1) business day in the case of overnight
courier. Tenant hereby appoints as its agent to receive the service of process
in any action, or any notice required by law to be given prior to the
commencement of any action, for recovery of possession of the Premises or any
part thereof, and to receive service of all notices hereunder (including
dispossessory or distraint proceedings and notices thereunder), the person in
charge of or occupying the Premises at the time, and, if no person shall be in
charge of or occupying the same, then such service may be made by attaching the
same on the main entrance of the Premises.

 

23. QUIET POSSESSION. So long as Tenant shall perform all of its obligations
under this Lease, Tenant shall enjoy peaceful and quiet possession of the
Premises against any party claiming through the Landlord, subject to all of the
terms of this Lease.

 

24. REAL ESTATE BROKERS. Tenant represents to Landlord that Tenant has not dealt
with any real estate broker with respect to this Lease except for any broker(s)
listed in the Schedule, and no other broker is in any way entitled to any
broker’s fee or other payment in connection with this Lease. Tenant shall
indemnify and defend Landlord against any Claims by any other broker or third
party for any payment of any kind in connection with this Lease.

 

25. MISCELLANEOUS.

 

A. Successors and Assigns. Subject to the limits on Tenant’s assignment
contained in Section 17, the provisions of this Lease shall be binding upon and
inure to the benefit of all successors and assigns of Landlord and Tenant.

 

B. Date Payments Are Due. Except for payments to be made by Tenant under this
Lease which are due upon demand or are due in advance (such as Base Rent),
Tenant shall pay to Landlord any amount for which Landlord renders a statement
of account within fifteen (15) days after Tenant’s receipt of Landlord’s
statement.

 

C. Meaning of “Landlord”, “Re-Entry”, “including” and “Affiliate”. The term
“Landlord” means only the owner of the Project and the lessor’s interest in this
Lease from time to time. The words “re-entry” and “re-enter” are not restricted
to their technical legal meaning. The words “including” and similar words shall
mean “without limitation.” The word “affiliate” shall mean a person or entity
controlling, controlled by or under common control with the applicable entity.
“Control” shall mean the power directly or indirectly, by contract or otherwise,
to direct the management and policies of the applicable entity.

 

34



--------------------------------------------------------------------------------

D. Time of the Essence. Time is of the essence of each provision of this Lease.

 

E. No Option. The submission of this Lease to Tenant for review or execution
does not create an option or constitute an offer to Tenant to lease the Premises
on the terms and conditions contained herein, and this Lease shall not become
effective unless and until it has been executed and delivered by both Landlord
and Tenant.

 

F. Severability. If any provision of this Lease is determined to be invalid,
illegal or unenforceable, then such provision will be enforced to the maximum
extent possible and the other provisions will remain fully effective and
enforceable.

 

G. Governing Law. This Lease shall be governed in all respects by the laws of
the state in which the Project is located, without regard to the principles of
conflicts of laws.

 

H. Lease Modification. Tenant agrees to modify this Lease in any way reasonably
requested by a mortgagee which does not cause increased expense to Tenant or
otherwise materially adversely affect Tenant’s rights or obligations under this
Lease.

 

I. No Oral Modification. No modification of this Lease shall be effective unless
it is a written modification signed by both parties.

 

J. Landlord’s Right to Cure. Subject to Tenant’s grace period and cure rights
hereunder, Landlord may cure any default by Tenant; any expenses incurred shall
constitute Additional Rent due from Tenant on demand by Landlord.

 

K. Captions. The captions used in this Lease shall have no effect on the
construction of this Lease.

 

L. Authority. Landlord and Tenant each represents to the other that it has full
power and authority to execute and perform this Lease.

 

M. Landlord’s Enforcement of Remedies. Landlord may enforce any of its remedies
under this Lease either in its own name or through an agent.

 

N. Entire Agreement. This Lease, together with all Exhibits, constitutes the
entire agreement between the parties. No representations or agreements of any
kind have been made by either party which are not contained in this Lease.

 

O. Landlord’s Title. Landlord’s title shall always be paramount to the interest
of Tenant, and nothing in this Lease shall empower Tenant to do anything which
might in any way impair Landlord’s title.

 

P. Light and Air Rights. Landlord does not grant in this Lease any rights to
light and air in connection with Project. Landlord reserves to itself the
Project, the Building below the improved floor of each floor of the Premises,
the Building above the ceiling of each floor of the Premises, and the exterior
of the Premises.

 

35



--------------------------------------------------------------------------------

Q. Singular and Plural. Wherever appropriate in this Lease, a singular term
shall be construed to mean the plural where necessary, and a plural term the
singular. For example, if at any time two parties shall constitute Landlord or
Tenant, then the relevant term shall refer to both parties together.

 

R. No Recording by Tenant. Tenant shall not record in any public records any
memorandum or any portion of this Lease.

 

S. Exclusivity. Landlord does not grant to Tenant in this Lease any exclusive
right except the right to occupy its Premises.

 

T. No Construction Against Drafting Party. The rule of construction that
ambiguities are resolved against the drafting party shall not apply to this
Lease.

 

U. Survival. The waivers of claims or rights, the releases and the obligations
of Tenant under this Lease to indemnify, protect, defend and hold harmless
Landlord and other Indemnitees shall survive the expiration or earlier
termination of this Lease, and so shall all other obligations or agreements of
Landlord or Tenant hereunder which by their terms survive the expiration or
earlier termination of this Lease.

 

V. Rent Not Based on Income. No Rent or other payment in respect of the Premises
shall be based in any way upon net income or profits from the Premises. Tenant
may not enter into or permit any sublease or license or other agreement in
connection with the Premises which provides for a rental or other payment based
on net income or profit.

 

W. Building Manager and Service Providers. Landlord may perform any of its
obligations under this Lease through its employees or third parties hired by the
Landlord.

 

X. Late Charge and Interest on Late Payments. Without limiting the provisions of
Section 12.A, if Tenant fails to pay any installment of Rent or other charge to
be paid by Tenant pursuant to this Lease within five (5) business days after the
same becomes due and payable, then Tenant shall pay a late charge equal to the
greater of five percent (5%) of the amount of such payment or $250. In addition,
interest shall be paid by Tenant to Landlord on any late payments of Rent from
the date due until paid at the rate provided in Section 2.D(2). Such late charge
and interest shall constitute Additional Rent due and payable by Tenant to
Landlord upon the date of payment of the delinquent payment referenced above.

 

Y. Tenant’s Financial Statements. Within ten (10) days after Landlord’s written
request therefor (which may be made only in connection with a default by Tenant
or a bona fide sale, financing or other similar transaction involving the
Project), Tenant shall deliver to Landlord the current audited annual and
quarterly financial statements of Tenant, and annual audited financial
statements of the two (2) years prior to the current year’s financial
statements, each with an opinion of a certified public accountant, including a
balance sheet and profit and loss statement for the most recent prior year, all
prepared in accordance with generally accepted accounting principles
consistently applied; provided, however, that as long as Tenant’s financial
statements are readily available over the Internet or otherwise publicly
available, Tenant shall not be obligated to deliver them to Landlord hereunder.

 

36



--------------------------------------------------------------------------------

Z. Attorneys’ Fees. In any arbitration, quasi-judicial or administrative
proceedings or any action in any court of competent jurisdiction, brought by
either party to enforce any covenant or any of such party’s rights or remedies
under this Lease, including any action for declaratory relief, or any action to
collect any payments required under this Lease or to quiet title against the
other party, the prevailing party shall be entitled to reasonable attorneys’
fees and all costs, expenses and disbursements in connection with such action,
including the costs of reasonable investigation, preparation and professional or
expert consultation, which sums may be included in any judgment or decree
entered in such action in favor of the prevailing party.

 

AA. Other Improvements. If portions of the Project or property adjacent to the
Project (collectively, the “Other Improvements”) are owned by an entity other
than Landlord, Landlord, at its option, may enter into an agreement with the
owner or owners of any of the Other Improvements to provide (i) for reciprocal
rights of access, use and/or enjoyment of the Project and the Other
Improvements, provided that such rights do not unreasonably interfere with
Tenant’s use, occupancy, possession or quiet enjoyment of the Premises, Building
or Project (ii) for the common management, operation, maintenance, improvement
and/or repair of all or any portion of the Project and all or any portion of the
Other Improvements, (iii) for the allocation of a portion of Operating Costs and
Taxes to the Other Improvements and the allocation of a portion of the operating
expenses and taxes for the Other Improvements to the Project, (iv) for the use
or improvement of the Other Improvements and/or the Project in connection with
the improvement, construction, and/or excavation of the Other Improvements
and/or the Project, provided that such rights do not unreasonably interfere with
Tenant’s use, occupancy, possession or quiet enjoyment of the Premises, Building
or Project, and (v) for any other matter which Landlord deems appropriate or
necessary, provided that such rights do not unreasonably interfere with Tenant’s
use, occupancy, possession or quiet enjoyment of the Premises, Building or
Project. Nothing contained herein shall be deemed or construed to limit or
otherwise affect Landlord’s right to sell all or any portion of the Project or
any other of Landlord’s rights described in this Lease.

 

26. UNRELATED BUSINESS INCOME. If Landlord is advised by its counsel at any time
that any part of the payments by Tenant to Landlord under this Lease may be
characterized as unrelated business income under the United States Internal
Revenue Code and its regulations, then Tenant shall enter into any amendment
proposed by Landlord to avoid such income, so long as the amendment does not
require Tenant to make more payments or accept fewer services from Landlord,
than this Lease provides.

 

27. BUILDING RENOVATIONS. It is specifically understood and agreed that Landlord
has made no representation or warranty to Tenant and has no obligation and has
made no promises to alter, remodel, improve, renovate, repair or decorate the
Premises, Building, or any part thereof and that no representations respecting
the condition of the Premises or the Building have been made by Landlord to
Tenant except as specifically set forth herein or in the Tenant Improvement
Agreement. However, Tenant hereby acknowledges that Landlord may during the
Lease Term renovate, improve, alter, or modify (collectively, the “Renovations”)
the Project, the Building and/or the Premises including without limitation the
parking structure, common areas, systems and equipment, roof, and structural
portions of the same, which Renovations may include, without limitation,
modifying the common areas and tenant spaces to

 

37



--------------------------------------------------------------------------------

comply with Governmental Requirements, including regulations relating to the
physically disabled, seismic conditions, and building safety and security. In
connection with any Renovations, Landlord may, among other things, erect
scaffolding or other necessary structures in the Building, limit or eliminate
access to portions of the Project, including portions of the common areas, or
perform work in the Building, which work may create noise, dust or leave debris
in the Building. Tenant hereby agrees that such Renovations and Landlord’s
actions in connection with such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant’s business arising
from the Renovations, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant’s personal property or improvements resulting from the
Renovations or Landlord’s actions in connection with such Renovations, or for
any inconvenience or annoyance occasioned by such Renovations or Landlord’s
actions. Landlord shall use commercially reasonable efforts in the performance
of such Renovations to minimize interference with Tenant’s conduct of business
in the Premises and, with respect to any Renovations which require work to be
performed in the Premises, Landlord shall provide Tenant with at least ten (10)
days prior written notice.

 

28. HAZARDOUS SUBSTANCES.

 

A. Prohibition Against Hazardous Substances. Except for (i) Hazardous Substances
set forth in the Environmental Questionnaire and Disclosure Statement and (ii)
de minimis quantities of general office supplies customarily used by office
tenants in the ordinary course of their business, such as copier toner, liquid
paper, glue, ink and cleaning solvents, Tenant shall not cause or permit any
Hazardous Substances to be brought upon, produced, stored, used, discharged or
disposed of in or near the Project unless Landlord has consented to such storage
or use in its sole discretion. Any handling, transportation, storage, treatment,
disposal or use of any Hazardous Substances in or about the Project by Tenant,
its agents, employees, contractors or invitees shall strictly comply with all
applicable Governmental Requirements. Tenant shall be solely responsible for
obtaining and complying with all permits necessary for the maintenance and
operation of its business, including, without limitation, all permits governing
the use, handling, storage, treatment, transport, discharge and disposal of
Hazardous Substances. Tenant shall indemnify, defend and hold Landlord harmless
from and against any Claims (including, without limitation, diminution in value
of the Premises or the Project, damages for the loss or restriction on use of
leasable space or of any amenity of the Premises or the Project, damages arising
from any adverse impact on marketing of space in the Project, Remedial Work, and
sums paid in settlement of claims) which result from or arise out of the use,
storage, treatment, transportation, release, or disposal of any Hazardous
Substances on or about the Project by Tenant or any Tenant Parties. If, as a
result of any handling, transportation, storage, treatment, disposal or use of
any Hazardous Substances in or about the Project by Tenant, its agents,
employees, contractors or invitees, any lender or governmental agency shall
require testing for Hazardous Substances in the Premises, Tenant shall pay for
such testing. Tenant’s obligations under this Section shall survive the
expiration or earlier termination of this Lease until all Claims within the
scope of this Section 28.A are fully, finally, and absolutely barred by the
applicable statutes of limitations.

 

38



--------------------------------------------------------------------------------

B. Landlord Notification. Tenant shall promptly provide Landlord with complete
copies of all documents, correspondence and other written materials directed to
or from, or relating to, Tenant concerning environmental issues at the Premises
or the Project, including, without limitation, documents relating to the
release, potential release, investigation, compliance, cleanup and abatement of
Hazardous Substances, and any claims, causes of action or other legal documents
related to same. Within twenty-four (24) hours of any unauthorized release,
spill or discharge of Hazardous Substances, in, on, or about the Premises or
Project, Tenant shall provide written notice to Landlord fully describing the
event. Tenant shall also provide Landlord with a copy of any document or
correspondence submitted by or on behalf of Tenant to any regulatory agency as a
result of or in connection with the unauthorized release, spill or discharge.
Within twenty-four (24) hours of receipt by Tenant of any warning, notice of
violation, permit suspension or similar disciplinary measure relating to
Tenant’s actual or alleged failure to comply with any Governmental Requirements,
Tenant shall provide written notice to Landlord.

 

C. Remedial Work. If, as a result of any handling, transportation, storage,
treatment, disposal or use of any Hazardous Substances in or about the Project
by Tenant or any Tenant Parties, any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or remediation of
Hazardous Substances (collectively, “Remedial Work”) is required under any
Governmental Requirements, then Tenant shall perform or cause to be performed
the Remedial Work in compliance with Governmental Requirements or, at Landlord’s
option, Landlord may cause such Remedial Work to be performed and Tenant shall
reimburse Landlord for the reasonable costs thereof within thirty (30) days
after demand therefor. All Remedial Work performed by Tenant shall be performed
by one or more contractors, selected by Tenant and approved in advance in
writing by Landlord, and under the supervision of a consulting engineer selected
by Tenant and approved in advance in writing by Landlord. All costs and expenses
of such Remedial Work shall be paid by Tenant, including, without limitation,
the charges of such contractor(s), the consulting engineer and Landlord’s
reasonable attorneys’ and experts’ fees and costs incurred in connection with
monitoring or review of such Remedial Work.

 

D. Environmental Questionnaire. Prior to execution of this Lease, Tenant shall
complete, execute and deliver to Landlord an Environmental Questionnaire and
Disclosure Statement. The completed Environmental Questionnaire shall be deemed
incorporated into this Lease for all purposes, and Landlord shall be entitled to
rely fully on the information contained therein. Tenant shall promptly update
and resubmit to Landlord the Environmental Questionnaire if changes occur in the
nature, content, handling, storage, use, treatment, transport, discharge, or
disposal of the Hazardous Substances described therein. Attached hereto as
Exhibit E is a form of Environmental Questionnaire to be executed in accordance
with the foregoing provision.

 

E. Environmental Condition of the Project. Landlord represents to Tenant that,
to Landlord’s actual knowledge, as of the date of this Lease, there are no
Hazardous Substances in, on or under the Project in violation of applicable
Governmental Requirements; provided, however, that if the foregoing
representation is untrue, Landlord shall, as Tenant’s sole and exclusive remedy,
perform such Remedial Work as may be required by such Governmental Requirements.

 

39



--------------------------------------------------------------------------------

F. Definition of “Hazardous Substances”. “Hazardous Substances” means any
hazardous or toxic substances, materials or waste which are or become regulated
by any local government authority, the state in which the Project is located or
the United States government, including those substances described in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601 et seq., the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. Section 6901 et seq., any other applicable federal,
state or local law, and the regulations adopted under these laws.

 

29. EXCULPATION. Landlord shall have no personal liability under this Lease; its
liability shall be limited solely and exclusively to an amount which is equal to
the lesser of (a) the interest of Landlord in the Project or (b) the equity
interest Landlord would have in the Project if the Project were encumbered by
third-party debt in an amount equal to eighty percent (80%) of the value of the
Project. In no event shall Landlord’s liability extend to any other property or
assets of Landlord, nor shall any officer, director, employee, agent,
shareholder, partner, member or beneficiary of Landlord be personally liable for
any of Landlord’s obligations hereunder. Further, in no event shall Landlord be
liable under any circumstances for any consequential damages or for injury or
damage to, or interference with, Tenant’s business, including but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill, or loss of use, however occurring.

 

30. COMMUNICATIONS AND COMPUTER LINES. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
“Lines”) at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord’s prior written consent, use an experienced and qualified
contractor approved in writing by Landlord, and comply with all of the other
provisions of this Lease, (ii) an acceptable number of spare Lines and space for
additional Lines shall be maintained for existing and future occupants of the
Project, as determined in Landlord’s reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, and shall be surrounded by a
protective conduit reasonably acceptable to Landlord, (iv) any new or existing
Lines servicing the Premises shall comply with all Governmental Requirements,
and (v) Tenant shall pay all costs in connection with the foregoing. Landlord
reserves the right to require that Tenant remove any Lines located in or serving
the Premises which are installed in violation of these provisions, or which are
at any time in violation of any Governmental Requirements or represent a
dangerous or potentially dangerous condition.

 

31. OPTIONS TO EXTEND.

 

A. Renewal Options. Subject to the terms and conditions set forth below,
Landlord hereby grants to Tenant two (2) successive options to extend the Term
of this Lease (each, a “Renewal Option”) for additional periods of five (5)
years each (each, a “Renewal Term”). The second Renewal Option may be exercised
only if the first Renewal Option has been duly exercised. Each Renewal Term
shall be upon the same terms, covenants and conditions of this Lease, including
provisions regarding payment of Additional Rent, which shall remain payable on
the terms herein set forth, except that (i) the Base Rent payable by Tenant
during such Renewal Term shall be as calculated in accordance with Section 31.C
below, (ii) Tenant shall continue to possess and occupy the Premises in their
existing condition, “as is” as of the commencement of such Renewal Terms, and
Landlord shall have no obligation to repair,

 

40



--------------------------------------------------------------------------------

remodel, improve or alter the Premises, to perform any other construction or
other work of improvement upon the Premises, or to provide Tenant with any
construction or refurbishing allowance whatsoever, and (iii) Tenant shall have
no further rights to extend the Term of this Lease after the expiration of the
second Renewal Term.

 

B. Exercise. To exercise each Renewal Option, Tenant must deliver an
unconditional binding notice to Landlord via certified mail or hand delivery not
sooner than three hundred sixty-five (365) days nor later than two hundred ten
(210) days prior to the then current Termination Date. Thereafter, the Base Rent
for such Renewal Term shall be determined pursuant to Subsection C below. Such
determination shall be final and shall not be recalculated at the actual
commencement of such Renewal Term. If Tenant fails to timely give its notice of
exercise, Tenant will be deemed to have waived the applicable (and any
subsequent) Renewal Option.

 

C. Base Rent. The Base Rent payable by Tenant for the Premises during each
Renewal Term shall be ninety-five percent (95%) of Market Rate (as defined
below) for the Premises, valued as of the commencement of such Renewal Term;
provided, however, that in no event shall the annual Base Rent payable by Tenant
for any year of the Renewal Terms be less than the annual Base Rent payable by
Tenant during the twelve (12) month period immediately preceding the
commencement of such Renewal Term (without regard to any abatements of Rent on
account of casualty or otherwise) (“Base Rent Floor”). As used herein, the term
“Market Rate” shall mean the annual amount of Base Rent that a willing tenant
would pay, and that a willing landlord would accept, at arm’s length, for space
comparable to the Premises within the Project or other comparable first class
office projects in the vicinity of the Project (the “Comparison Projects”),
based upon binding lease transactions for tenants in the Comparison Projects
that, where possible, commence or are to commence within six (6) months prior to
or within six (6) months after the commencement of the Renewal Term (“Comparison
Leases”). Comparison Leases shall include renewal and new non-renewal tenancies,
but shall exclude subleases and leases of space subject to another tenant’s
expansion rights. Rental rates payable under Comparison Leases shall be adjusted
to account for variations between this Lease and the Comparison Leases with
respect to: (i) the length of the Renewal Term compared to the lease term of the
Comparison Leases; (ii) rental structure, including, without limitation, rental
rates per rentable square foot (including type, gross or net, and if gross,
adjusting for base year or expense stop), additional rental, escalation
provisions, all other payments and escalations; (iii) the size of the Premises
compared to the size of the premises of the Comparison Leases; (iv) free rent,
moving expenses and other cash payments, allowances or other monetary
concessions affecting the rental rate; (v) the age and quality of construction
of the Building; and (vi) leasehold improvements and/or allowances, including
the amounts thereof in renewal leases, and taking into account, in the case of
renewal leases (including this Lease), the value of existing leasehold
improvements to the renewal tenant.

 

D. Determination of Market Rate. The Market Rate shall be determined as follows:

 

1. If Tenant provides Landlord with its unconditional binding notice of exercise
pursuant to Subsection B above, then, prior to the commencement of the
applicable Renewal Term, Landlord shall deliver to Tenant either (a) a good
faith written proposal of the

 

41



--------------------------------------------------------------------------------

Market Rate, or (b) notice that Landlord has determined in good faith that
ninety-five percent (95%) of the Market Rate is less than the Base Rent Floor
and, therefore, that the Base Rent for the applicable Renewal Term shall be
equal to the Base Rent Floor. Within twenty-one (21) days after receipt of
Landlord’s proposal, Tenant shall notify Landlord in writing (a) that Tenant
accepts Landlord’s proposal or (b) that Tenant elects to submit the
determination of Market Rate to arbitration in accordance with Subsections
31.D(2) through 31.D(4) below. If Tenant does not give Landlord a timely notice
in response to Landlord’s proposal, Landlord’s proposal of Market Rate shall be
binding upon Tenant.

 

2. If Tenant timely elects to submit the determination of Market Rate to
arbitration, Landlord and Tenant shall first negotiate in good faith in an
attempt to determine the Market Rate. If Landlord and Tenant are able to agree
within thirty (30) days following the delivery of Tenant’s notice to Landlord
electing arbitration (or if Tenant accepts Landlord’s initial proposal), then
such agreement shall constitute a determination of Market Rate for purposes of
this Section, and the parties shall immediately execute an amendment to this
Lease stating the Base Rent for the applicable Renewal Term. If Landlord and
Tenant are unable to agree on the Market Rate within such negotiating period,
then within fifteen (15) days after the expiration of such negotiating period,
the parties shall meet and concurrently deliver to each other in envelopes their
respective good faith estimates of the Market Rate (set forth on a net effective
rentable square foot per annum basis). If the higher of such estimates is not
more than one hundred five percent (105%) of the lower, then the Market Rate
shall be the average of the two. Otherwise, the dispute shall be resolved by
arbitration in accordance with Subsections (3) and (4) below.

 

3. Within seven (7) days after the exchange of estimates, the parties shall
select as an arbitrator an independent real estate broker with at least five (5)
years of experience in leasing office/R&D space in the metropolitan area in
which the Project is located (a “Qualified Appraiser”). If the parties cannot
agree on a Qualified Appraiser, then within a second period of seven (7) days,
each shall select a Qualified Appraiser and within ten (10) days thereafter the
two appointed Qualified Appraisers shall select an independent Qualified
Appraiser and the independent Qualified Appraiser shall be the sole arbitrator.
If one party shall fail to select a Qualified Appraiser within the second seven
(7) day period, then the Qualified Appraiser chosen by the other party shall be
the sole arbitrator.

 

4. Within twenty-one (21) days after submission of the matter to the arbitrator,
the arbitrator shall determine the Market Rate by choosing whichever of the
estimates submitted by Landlord and Tenant the arbitrator judges to be more
accurate. The arbitrator shall notify Landlord and Tenant of its decision, which
shall be final and binding. If the arbitrator believes that expert advice would
materially assist him, the arbitrator may retain one or more qualified persons
to provide expert advice. The fees of the arbitrator and the expenses of the
arbitration proceeding, including the fees of any expert witnesses retained by
the arbitrator, shall be paid by the party whose estimate is not selected. Each
party shall pay the fees of its respective counsel and the fees of any witness
called by that party.

 

5. Until the matter is resolved by agreement between the parties or a decision
is rendered in any arbitration commenced pursuant to this Section 31, Tenant’s
monthly payments of Base Rent shall be equal to the Base Rent in effect prior to
the expiration of the

 

42



--------------------------------------------------------------------------------

initial term. Within ten (10) business days following the resolution of such
dispute by the parties or the decision of the arbitrator, as applicable, Tenant
shall pay to Landlord, or Landlord shall pay to Tenant, the amount of any
deficiency or excess, as the case may be, in the Base Rent theretofore paid.

 

E. Conditions of Exercise. Notwithstanding any provision of this Section 31 to
the contrary, if Tenant is in default under this Lease (after any applicable
notice and cure period) at the time it exercises either of the Renewal Options
or at any time thereafter until the commencement of the applicable Renewal Term,
Landlord shall have, in addition to all of its other rights and remedies under
this Lease, the right (but not the obligation) to terminate the remaining
Renewal Options, if any, and to unilaterally revoke Tenant’s exercise of a
Renewal Option, in which case this Lease shall expire on the Termination Date
(as the same may have been extended), unless earlier terminated pursuant to the
terms hereof, and Tenant shall have no further rights to renew this Lease or
extend the Term.

 

F. Rights Personal. Tenant’s right to exercise the Renewal Options is personal
to, and may be exercised only by, the original named Tenant under this Lease or
any Permitted Transferee, and only if the original named Tenant or such
Permitted Transferee continues to occupy the entire Premises at the time of such
exercise. If Tenant shall assign this Lease or sublet all or any portion of the
Premises under a sublease which is effective at any time during the final twelve
(12) months of the initial Term to a party other than a Permitted Transferee,
then immediately upon such assignment or subletting, Tenant’s right to exercise
the Renewal Options shall simultaneously terminate and be of no further force or
effect. Except for a Permitted Transferee, no assignee or subtenant shall have
any right to exercise the Renewal Options granted herein.

 

32. RIGHT OF FIRST OFFER.

 

A. First Offer Space; Exercise. Subject to the terms and conditions set forth in
this Section 32, Tenant shall have the continuous right of first offer (the
“Right of First Offer”) to lease the buildings in the Project commonly known as
Buildings “E” (i.e., located at 50 Rio Robles Drive) and “F” (i.e., located at
30 Rio Robles Drive), as outlined on Exhibit A-1 attached hereto (collectively,
the “First Offer Buildings”), if at any time during the Term or the Renewal
Term, if applicable, the First Offer Buildings (or either of them) become
available for lease to third parties. Prior to leasing either of the First Offer
Buildings to a third party, Landlord shall give notice to Tenant (an “Offering
Notice”) specifying Landlord’s good faith estimate of (i) the Base Rent which
Landlord proposes to charge for the applicable First Offer Building, (ii) the
approximate date upon which such First Offer Building is anticipated to be
available for delivery, and (iii) any other material conditions or provisions
relating to the leasing of the First Offer Building which vary from the
provisions of this Lease. Tenant may exercise the Right of First Offer only with
respect to the entirety of the First Offer Building identified in any Offering
Notice, and only if Tenant intends to occupy such First Offer Building in
connection with its own reasonably foreseeable needs. For purposes of this
Section 32, the First Offer Building shall be “available for lease” if Landlord
is free to lease the First Offer Building to the general public, unencumbered by
any renewal rights or other similar rights in favor of the existing tenant of
the First Offer Building.

 

43



--------------------------------------------------------------------------------

B. Terms and Conditions. If Tenant wishes to lease any First Offer Building on
the terms specified by Landlord in the Offering Notice and on the terms of this
Section 32, Tenant shall so notify Landlord within ten (10) days after receipt
thereof, which notice shall be unconditional and irrevocable. If Tenant timely
exercises the Right of First Offer, then except as specified in the Offering
Notice (which shall govern to the extent of any conflict with this Lease), the
First Offer Building shall become a portion of the Premises on all of the terms
and conditions of this Lease for the remainder of the Term, except that (i) the
Base Rent for the First Offer Building shall be as set forth in the Offering
Notice, (ii) Tenant’s Proportionate Share shall be adjusted to reflect the
addition of the First Offer Building, and (iii) the First Offer Building shall
be delivered in its then-existing condition, “as is” as of the date of delivery
of the First Offer Building, and Landlord shall have no obligation to repair,
remodel, improve or alter the First Offer Building, to perform any other
construction or other work of improvement upon the First Offer Building, or to
provide Tenant with any construction or refurbishing allowance whatsoever.
Except as may be specified in the Offering Notice, Tenant shall commence paying
Base Rent and all Additional Rent with respect to a First Offer Building on the
date of delivery of such First Offer Building to Tenant in the condition
required hereunder. Landlord shall promptly prepare, and Landlord and Tenant
shall promptly execute, an amendment to this Lease reflecting the addition of
such First Offer Building. If Tenant fails to timely notify Landlord that it
wishes to lease a First Offer Building identified in any Offering Notice, or if
Tenant fails to execute and deliver said lease amendment to Landlord within ten
(10) days after receipt thereof by Tenant, Landlord may thereafter lease such
First Offer Building to any person on terms and conditions Landlord may deem
appropriate.

 

C. Conditions to Exercise. Notwithstanding anything to the contrary set forth
herein, if Tenant is in default under this Lease (after any applicable notice
and cure period) at the time the Right of First Offer is exercised or at any
time thereafter until the delivery of a First Offer Building, or if Tenant has
been in default under this Lease (after any applicable notice and cure period)
at any time prior to the exercise of the Right of First Offer, Landlord shall
have, in addition to all of its other rights and remedies under this Lease, the
right (but not the obligation) to terminate the Right of First Offer and to
unilaterally revoke the exercise of the Right of First Offer. If not earlier
terminated, the rights of Tenant pursuant to this Section 32 shall automatically
terminate upon the Termination Date. Nothing contained in this Section 32 shall
be deemed to impose any obligation on Landlord to refrain from negotiating with
the existing tenant(s) of the First Offer Buildings, to withhold the First Offer
Buildings from the market after Tenant fails to timely exercise the Right of
First Offer, or to take any other action or omit to take any other action, not
specifically referenced in this Section 32, in order to make the First Offer
Buildings available to Tenant.

 

D. Rights Personal to Tenant. Tenant’s right to lease the First Offer Buildings
pursuant to this Section 32 is personal to, and may be exercised only by, the
original named Tenant under this Lease or any Permitted Transferee, and only if
such Tenant or such Permitted Transferee continues to occupy the entire Premises
at the time of such exercise. If Tenant shall assign the Lease or sublet all or
any portion of the Premises, other than to a Permitted Transferee, then
immediately upon such assignment or subletting, Tenant’s right to lease any
remaining First Offer Building(s) pursuant to this Section 32 shall
simultaneously terminate and be of no further force or effect.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease.

 

LANDLORD:

CARRAMERICA REALTY CORPORATION,

a Maryland corporation

By:

 

 

--------------------------------------------------------------------------------

   

Christopher Peatross

   

Managing Director

 

Date of Execution:

 

 

--------------------------------------------------------------------------------

 

TENANT:

PERICOM SEMICONDUCTOR CORPORATION,

a California corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

   

[chairman, president or vice-president]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

   

[secretary, assistant secretary,

   

chief financial officer or assistant treasurer]

 

Date of Execution:

 

 

--------------------------------------------------------------------------------

 

45



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF PREMISES

 

[See Attached]

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

EXHIBIT A-1

 

DESCRIPTION OF FIRST OFFER SPACE

 

[See Attached]

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

 

RULES AND REGULATIONS

 

1. Tenant shall not place anything, or allow anything to be placed near the
glass of any window, door, partition or wall which may, in Landlord’s judgment,
appear unsightly from outside of the Project.

 

2. The sidewalks, exits and entrances located in the common areas of the Project
shall not be obstructed by Tenant or used by Tenant for any purposes other than
for ingress to and egress from the Premises. Tenant shall lend its full
cooperation to keep such areas free from all obstruction and in a clean and
sightly condition and shall move all supplies, furniture and equipment as soon
as received directly to the Premises and move all such items and waste being
taken from the Premises (other than waste customarily removed by employees of
the Building) directly to the shipping platform at or about the time arranged
for removal therefrom.

 

3. Tenant shall not bring upon, use or keep in the Premises or the Project any
kerosene, gasoline or inflammable or combustible fluid or material, or any other
articles deemed hazardous to persons or property other than as specifically
permitted in the Lease.

 

4. Landlord shall have sole power to direct electricians as to where and how
telephone and other wires are to be introduced. No boring or cutting for wires
is to be allowed without Landlord’s prior written consent. The location of
telephones, call boxes and other office equipment affixed to the Premises shall
be subject to Landlord’s prior approval.

 

5. No additional locks shall be placed upon any doors, windows or transoms in or
to the Premises. Tenant shall not change existing locks or the mechanism thereof
without prior notice to Landlord. Upon termination of the Lease, Tenant shall
deliver to Landlord all keys and passes for offices, rooms, parking lot and
toilet rooms which shall have been furnished Tenant. If the keys so furnished
are lost, Tenant shall pay Landlord therefor.

 

6. Tenant shall not install linoleum, tile, carpet or other floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved by Landlord.

 

7. No furniture, packages, supplies, equipment or merchandise will be received
in the Project, except between such hours as shall be designated by Landlord.

 

8. Without Landlord’s prior written consent, Tenant shall not use the name of
the Project or any picture of the Project in connection with, or in promoting or
advertising the business of, Tenant, except Tenant may use the address of the
Project as the address of its business.

 

9. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage, which may arise from a cause other than Landlord’s
negligence, which includes keeping doors locked and other means of entry to the
Premises closed and secured.

 

10. Peddlers, solicitors and beggars shall be reported to the office of the
Project or as Landlord otherwise requests.

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

11. Tenant shall not advertise the business, profession or activities of Tenant
conducted in the Project in any manner which violates the letter or spirit of
any code of ethics adopted by any recognized association or organization
pertaining to such business, profession or activities.

 

12. Tenant shall not make or permit any noise, vibration or odor to emanate from
the Premises, or do anything therein tending to create, or maintain, a nuisance.

 

13. Tenant acknowledges that Building security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Project.

 

Accordingly:

 

(a) Landlord may, at any time, or from time to time, or for regularly scheduled
time periods, as deemed advisable by Landlord and/or its agents, in their sole
discretion, require that persons entering or leaving the Project identify
themselves to watchmen or other employees designated by Landlord, by
registration, identification or otherwise.

 

(b) Tenant agrees that it and its employees will cooperate fully with Project
employees in the implementation of any and all security procedures.

 

(c) Such security measures shall be the sole responsibility of Landlord, and
Tenant shall have no liability for any action taken by Landlord in connection
therewith, it being understood that Landlord is not required to provide any
security procedures and shall have no liability for such security procedures or
the lack thereof.

 

14. Tenant shall not disturb the quiet enjoyment of any other tenant.

 

15. Subject to the terms of the Lease, Landlord may retain a pass key to the
Premises and be allowed admittance thereto at all times to enable its
representatives to examine the Premises from time to time and to exhibit the
same and Landlord may place and keep on the windows and doors of the Premises at
any time signs advertising the Premises for Rent.

 

16. No equipment, mechanical ventilators, awnings, special shades or other forms
of window covering shall be permitted either inside or outside the windows of
the Premises without Landlord’s prior written consent, and then only at the
expense and risk of Tenant, and they shall be of such shape, color, material,
quality, design and make as may be approved by Landlord.

 

17. Tenant shall not during the term of this Lease canvas or solicit other
tenants of the Building for any purpose.

 

18. Tenant shall not install or operate any phonograph, musical or sound-
producing instrument or device, radio receiver or transmitter, TV receiver or
transmitter, or similar device in the Building, nor install or operate any
antenna, aerial, wires or other equipment inside or outside the Building, nor
operate any electrical device from which may emanate electrical waves which may
interfere with or impair radio or television broadcasting or reception from or
in the Building or elsewhere, without in each instance Landlord’s prior written
approval. The use thereof, if permitted, shall be subject to control by Landlord
to the end that others shall not be disturbed.

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

19. Tenant shall promptly remove all rubbish and waste from the Premises.

 

20. Tenant shall not exhibit, sell or offer for sale, rent or exchange in the
Premises or at the Project any article, thing or service, except those
ordinarily embraced within the use of the Premises specified in Section 6 of
this Lease, without Landlord’s prior written consent.

 

21. Tenant shall not overload any floors in the Premises or any public corridors
or elevators in the Building.

 

22. Whenever Landlord’s consent, approval or satisfaction is required under
these Rules, then unless otherwise stated, any such consent, approval or
satisfaction must be obtained in advance, such consent or approval may be
granted or withheld in Landlord’s reasonable discretion, and Landlord’s
satisfaction shall be determined in its sole judgment.

 

23. Tenant and its employees shall cooperate in all fire drills conducted by
Landlord in the Building.

 

Exhibit B, Page 5



--------------------------------------------------------------------------------

EXHIBIT C

 

TENANT IMPROVEMENT AGREEMENT

 

This Tenant Improvement Agreement (“Agreement”) is an integral part of the Lease
dated October 27, 2003 (“Lease”) relating to certain Premises described therein,
and except where clearly inconsistent or inapplicable, the provisions of the
Lease are incorporated into this Agreement. Capitalized terms used in this
Agreement not otherwise defined herein shall have the meaning given such terms
in the Lease. Landlord and Tenant agree as follows with respect to the Tenant
Improvements to be installed in the Premises:

 

1. INITIAL TENANT IMPROVEMENTS.

 

(a) Landlord shall cause to be performed the initial alterations, additions and
improvements (the “Tenant Improvements”) to the Premises identified on the Space
Plan attached to the Lease as Exhibit C-1 (the “Approved Space Plan”), subject
to and in accordance with the notes and specifications for the Building attached
hereto as Exhibit C-2 (“TI Specifications”) which has been preliminarily priced
as described on the attached Exhibit C-3. The work of constructing the Tenant
Improvements is referred to as “Landlord’s Work”.

 

(b) Following execution of the Lease, Landlord shall cause to be prepared, at
its sole cost and expense, and delivered to Tenant final working drawings for
Landlord’s Work (the “Final Plans”). The Tenant Improvements shown on the Final
Plans shall be substantially consistent with those initially identified on the
Approved Space Plan. To the extent that the Final Plans are not substantially
consistent with the Approved Space Plan, Tenant shall review and approve or
disapprove of the Final Plans in writing within two (2) business days after
delivery. If Tenant fails to approve or disapprove the Final Plans within such
two (2) business day period, Tenant shall be deemed to have approved the Final
Plans. Landlord shall cause Landlord’s Work to be performed substantially as
shown on the Final Plans, excepting only minor variations (i.e., variations
which are not inconsistent with the intent of the Final Plans) as Landlord may
deem advisable, and any Change Orders approved by Landlord. To the extent that
variations from the Final Plan are required (other than minor variations),
Landlord shall give Tenant notice of such variations and Tenant shall review and
approve or disapprove (in Tenant’s reasonable discretion) such variations within
two (2) business days after notice. If Tenant fails to approve or disapprove the
variations within such two (2) business day period, Tenant shall be deemed to
have approved the variations.

 

2. CHANGE ORDERS. If, prior to the Substantial Completion Date, Tenant shall
request improvements or changes to the Premises in addition to, revision of or
substitution for the Tenant Improvements identified on the Approved Space Plan
or the Final Plans, including, without limitation, any request for
above-standard finishes or other detailed specifications not shown on the TI
Specifications attached (individually or, collectively, “Change Order
Requests”), Tenant request that Landlord’s architect prepare, for Landlord’s
approval, plans and specifications for such Change Order Requests. If Landlord
does not approve of the plans for such Change Order Requests, Landlord shall
advise Tenant of the revisions required to approve such plans. Tenant shall
revise and redeliver the plans and specifications to Landlord within five (5)
days of Landlord’s advice or Tenant shall be deemed to have abandoned its

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

request for such Change Order Requests. If Landlord approves a Change Order
Request, Landlord deliver to Tenant a statement of Landlord’s reasonable
estimate of the cost and the number of days of delay which are attributable to
the Change Order Request (the “Change Order Approval”). Tenant shall approve or
disapprove the Change Order Approval within two (2) business days after receipt.
If Tenant fails to approve or disapprove the Change Order Approval within such
two (2) business day period, Tenant shall be deemed to have approved the Change
Order Approval.

 

3. TENANT IMPROVEMENT COSTS.

 

(a) Landlord will contribute to the cost of constructing the Tenant Improvements
up to One Million Five Hundred Twenty-Two Thousand Nine Hundred Dollars
($1,522,900) (the “Tenant Improvement Allowance”). Tenant shall pay all costs
for the construction of the Tenant Improvements in excess of the Tenant
Improvement Allowance (“Tenant’s Contribution”). The Tenant Improvement
Allowance may be applied only to the following: (A) design costs, (B) the cost
of any building permits and other governmental permits, authorizations and
approvals required for Landlord’s Work, and (C) other documented costs of labor
and materials incorporated into the Tenant Improvements but excluding all costs
of data and telephone cabling, and all costs of furnishings, fixtures,
equipment, signage and other personal property (including switches, servers,
routers and similar data and telecommunications equipment). Landlord agrees to
notify Tenant of any desired overtime work and shall provide an estimate of the
time savings due to such overtime work, which shall be approved or disapproved
by Tenant in writing, however, if Tenant fails to respond to Landlord’s request
writing three (3) business days, Tenant shall be deemed to have approved such
overtime work. Notwithstanding anything to the contrary in the Lease, Landlord
and Tenant agree and acknowledge that Landlord will be performing the
construction management work in connection with the Tenant Improvements on
behalf of Tenant and Landlord shall charge a management fee in connection with
the construction of the Tenant Improvements, in an amount equal to three percent
(3%) of the final cost of Landlord’s Work (but in no event shall such charge
exceed three percent (3%) of the Tenant Improvement Allowance). Landlord agrees
to send all subcontracts out for bid, other than mechanical, electrical,
plumbing and architectural services (the “Pre-selected Vendors”) and Landlord
shall provide Tenant with the bids received upon receipt. Within three (3)
business days, Tenant shall select such subcontractors and provide Landlord with
notice of Tenant’s selection. If Tenant fails to select such subcontractors
within such three (3) business day period, Landlord may select such
subcontractors. Landlord shall pass through Landlord’s actual costs from the
Pre-selected Vendors, taking into account any discount given by such
Pre-selected Vendors. Weekly during the construction of the Tenant Improvements,
Landlord, Tenant, the general contractor, the subcontractors and any
non-billable vendors shall meet to review the budget and schedule. Landlord
shall prepare meeting minutes summarizing the items discussed.

 

(b) Upon receipt by Landlord of an estimated budget for the completion of
Landlord’s Work in compliance with the Final Plans and thereafter from time to
time during the performance of Landlord’s Work, Landlord may invoice Tenant for
Tenant’s Contribution. Tenant shall pay to Landlord the amounts specified in any
such invoices within thirty (30) days of receipt thereof. Landlord shall have no
obligation to commence or to continue construction of Landlord’s Work unless any
required payments on account of Tenant’s Contribution have been paid in full
within such thirty (30) day period, and any delay resulting from Tenant’s
failure to

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

timely pay Tenant’s Contribution or any portion thereof shall be a Tenant Delay.
Upon request, Landlord shall supply reasonable supporting documentation for any
such invoice, in each instance within a reasonable time following such request,
but Tenant shall not be entitled to delay or withhold payment of any sums
invoiced by Landlord, and payment of such sums shall not be deemed a waiver of
any right on the part of Tenant to such reasonable supporting documentation.

 

(iv) Within thirty (30) days following final completion of Landlord’s Work
(including any punch-list items) and acceptance thereof by Tenant, or as soon
thereafter as is practicable, Landlord shall deliver a statement to Tenant
showing the final cost of Landlord’s Work, the application of the Tenant
Improvement Allowance and Tenant’s Contribution, and any portion of the Tenant
Improvement Allowance remaining thereafter. Any objection by Tenant to such
statement, or any information reported therein, shall be deemed waived if not
raised by written notice to Landlord within ten (10) days following delivery of
such statement. Within thirty (30) days following delivery of such statement,
Tenant shall pay to Landlord any unpaid Tenant’s Contribution. If such statement
indicates an overpayment by Tenant, Landlord shall refund such overpayment to
Tenant within thirty (30) days. Tenant shall not be entitled to a credit for any
unused portion of the Tenant Improvement Allowance in the form of rent abatement
or otherwise.

 

4. SUBSTANTIAL COMPLETION. The “Substantial Completion Date” shall be the date
that (i) Landlord, its architect, engineer or construction manager determines
that Landlord’s Work has been completed, except for (1) finishing details, minor
omissions, mechanical adjustments, and similar items of the type customarily
found on an architectural punch-list (the “Punch-List Items”), the correction or
completion of which will not substantially interfere with Tenant’s occupancy and
use of the Premises; and (2) trade fixtures, workstations, telecommunications or
computer cabling or built-in furniture or equipment to be installed by Tenant
(“Substantial Completion”) and (ii) Tenant is legally permitted to occupy the
Premises (as evidenced by a temporary or final certificate of occupancy, or
final inspection and sign-off on the job card for Landlord’s Work, or reasonable
equivalent); provided, however, (i) if Landlord is delayed in completing
Landlord’s Work or in delivering possession of the Premises to Tenant as a
result of any Tenant Delay, the Substantial Completion Date shall be deemed to
have occurred on the date the Substantial Completion Date would have occurred in
the absence of such Tenant Delay, as reasonably determined by Landlord or
Landlord’s architect; and (ii) if Tenant takes possession and commences business
operations in the Premises prior to the Substantial Completion Date, the
Substantial Completion Date shall be deemed to have occurred on the date Tenant
commences business operations in the Premises. Tenant shall be responsible for
and shall pay any costs and expenses incurred by Landlord in connection with, or
as a consequence of, any Tenant Delay. As used in this Lease, the term “Tenant
Delay” means a delay in the completion of Landlord’s Work or the delivery of
possession of the Premises to Tenant, to the extent caused by the act, omission,
neglect or failure of Tenant or any of Tenant’s agents, employees, contractors
or subcontractors, including, without limitation, to the extent caused by Change
Order Requests.

 

Exhibit C, Page 3



--------------------------------------------------------------------------------

EXHIBIT C-1

 

APPROVED SPACE PLAN

 

[See Attached]

 

Exhibit C, Page 4



--------------------------------------------------------------------------------

EXHIBIT C-2

 

TI SPECIFICATIONS

 

[See Attached]

 

Exhibit C, Page 5



--------------------------------------------------------------------------------

EXHIBIT C-3

 

PRLIMINARY PRICING

 

[See Attached]

 

 

Exhibit C, Page 6



--------------------------------------------------------------------------------

EXHIBIT D

 

COMMENCEMENT DATE CONFIRMATION

 

THIS CONFIRMATION AGREEMENT is entered into as of
                                             , 20     by and between CarrAmerica
Realty Corporation, a Maryland corporation (“Landlord”), and Pericom
Semiconductor Corporation, a California corporation (“Tenant”), with respect to
that certain Lease dated as of October 27, 2003 (the “Lease”) respecting certain
premises (the “Premises”) located in the building known as 3545 North First
Street, San Jose, California.

 

Pursuant to Section 1.A of the Lease, Landlord and Tenant hereby confirm and
agree that the Commencement Date (as defined in the Lease) is
                                             , 20     and that the Termination
Date (as defined in the Lease) is                                              ,
20    .

 

This Confirmation Agreement supplements, and shall be a part of, the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Confirmation Agreement as of the day and year first above written.

 

LANDLORD: CARRAMERICA REALTY CORPORATION,

a Maryland corporation

By:

 

 

--------------------------------------------------------------------------------

   

Christopher Peatross

   

Managing Director

 

Date of Execution:

 

 

--------------------------------------------------------------------------------

 

TENANT: PERICOM SEMICONDUCTOR CORPORATION,

a California corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Date of Execution:

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

EXHIBIT E

 

ENVIRONMENTAL QUESTIONNAIRE

 

As a new tenant of the Project, answer based upon: (1) any existing or previous
operations of the same kind which Tenant has conducted elsewhere, and (2)
Tenant’s plans for the new space. For each answer, specify which operation(s)
you are describing.

 

1. Solid Waste.

 

a. Does the facility have an EPA Hazardous Waste generator number?

 

b. Does the facility produce Hazardous Waste? Other chemical waste?

 

c. Describe each type of waste generated (whether or not hazardous).

 

d. If the facility produces hazardous waste, is it classified as a large
quantity generator, small quantity generator or conditionally exempt small
quantity generator?

 

e. Are hazardous waste manifests maintained for three years on site?

 

f. Please identify the waste disposal contractor.

 

2. Wastewater.

 

a. Does the facility produce any “process wastewater,” meaning any wastewater
that has come in contact with chemicals or other materials in process
(essentially, any discharge of water other than from sinks and toilets)?

 

b. If so, please describe each type of process wastewater produced.

 

c. Is any water discharged down the floor drains?

 

d. Does the facility have a permit for its wastewater discharges?

 

3. Air Emissions.

 

a. Does the facility emit any chemicals or wastes into the air?

 

b. Does the facility have an air permit?

 

c. Does the facility treat any of its air emissions to remove air pollutants?

 

d. Describe the ventilation system for the facility.

 

4. General.

 

a. Has the facility ever been charged with any violation of, or found in
violation of any environmental requirements? If yes, please describe.

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

b. Are you aware of any testing of soil or groundwater to determine whether any
contamination exists in or around the facility? If so, please provide results.

 

c. Please describe any hazardous materials present on site, their respective
quantities and the containment measures for those materials.

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

  

LEASE AGREEMENT

   1

2.

  

RENT

   2

3.

  

PREPARATION AND CONDITION OF PREMISES; TENANT’S POSSESSION; REPAIRS AND
MAINTENANCE

   8

4.

  

SERVICES AND UTILITIES

   10

5.

  

ALTERATIONS AND REPAIRS

   10

6.

  

USE OF PREMISES

   13

7.

  

GOVERNMENTAL REQUIREMENTS AND BUILDING RULES

   15

8.

  

WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE

   16

9.

  

FIRE AND OTHER CASUALTY

   19

10.

  

EMINENT DOMAIN

   20

11.

  

RIGHTS RESERVED TO LANDLORD

   20

12.

  

DEFAULTS

   22

13.

  

LANDLORD REMEDIES

   23

14.

  

SURRENDER

   25

15.

  

HOLDOVER

   25

16.

  

SUBORDINATION TO GROUND LEASES AND MORTGAGES

   26

17.

  

ASSIGNMENT AND SUBLEASE

   27

18.

  

CONVEYANCE BY LANDLORD

   29

19.

  

ESTOPPEL CERTIFICATE

   30

20.

  

LEASE DEPOSIT

   30

21.

  

TENANT’S PERSONAL PROPERTY AND FIXTURES

   31

22.

  

NOTICES

   31

23.

  

QUIET POSSESSION

   32

24.

  

REAL ESTATE BROKERS

   32

25.

  

MISCELLANEOUS

   32

26.

  

UNRELATED BUSINESS INCOME

   35

27.

  

BUILDING RENOVATIONS

   35

28.

  

HAZARDOUS SUBSTANCES

   36

29.

  

EXCULPATION

   37

30.

  

COMMUNICATIONS AND COMPUTER LINES

   38

31.

  

OPTION TO EXTEND

   38

32.

  

RIGHT OF FIRST OFFER

   41

 

i